 

eee

 

     
  
    

’ ~- Case 4:20-cv-02262 Document 1 ‘b on 06/25/20 in TXSD_ Page 1 of 33
. 7 ene p Be,
vt Ae Ler >psuoute lav pee ott We he
Dye United States Courts e St Dp) oAhett Covy renee os oy

aie Le Le cee “Southern ‘District of Texas &g gcude2 Content of Wait of Cero fte F. (O11 if PiAts fe
mare oe Fl L E D. oe Gajeoaye _ Bormn Bo, SCALA ct south MiSs By F ) BI)
os ah WD or C8 ontradt - Sp Ors f

oe UN 0 A 2020 wv. fe a. v8 3! row ee number} ) wi ua Puget, feo

: '
L?

- te . NR. : ) a
ms Ny : mK .

NI) * : “A
‘, an a
Ae | bur
¢, * ¢ Be
oe ran : Pty e SG,
" Cc i > Ge ct ioe a Tae .
s wNekyme ° 3 eke vATES gaze sg
- ” “Amn ER a Oy LEGS MBS ;

WES 1. ™ : ;
Spe RR CERTIORART wand
: 1 aH ? ° AP a of counsel of record] spor Csr
Ponty “ card for. y (ame of pa ‘epnnit) adie /.
f aga arya or BL.
a Cena tein, an ae

Telephone ruber JL wy pr
eepis PP fe ee
caf JanraDIchO® rp Hal LEM

. th ee ihe Cry eo
fobeni mei Lae wi courtesy of Hh sea anwsiei] Om ye .
_Siseoigaiaer rma 1 rey DH mchon
ee fm

jer ssleies Mowers Wer Honsiee HHL 7?

BALD 5 Tet A /siteoF Wt Ode PE7E
"lta Eno vers MeiLy Rune bya icy Met REWRESLME (eeclusiD
] heh ug Ty YA LIE: AD, LOMELLI VE ey pe Eph cp? rn ae posse? a
Me Rube 2
a Dieu +0 kered be [ieousye sen
veaks Parnas beh i ewvenaD 3 sree Ia Rye
teprae Aner Fpl hts Ba Derenaints Mo prs? Pian powens g "GuUled> TY WF wr kakyols
& CTie Fin CPRIS POP Here WRAY) Shon U5 Uo MEY Ro OER My RLAEL AAP Zp kay fssensiery ty
bia Deken TE pe ly AE yn alas ip Z ) Jevone Oyian mas e}
5 OIMES KEPPRIED AUP GO bw? MUO 70 (Wid CTI PIONER, & p70
organ use Mow SPOUSE CBS PIANE TTDI DEPEND AiG TE [UCD I SEC ORIG) ew ends eT Al fh pranBos
Actin Ties NSS ar MBH T 2 map? BOERS ¢ serge we) Hiei
Qin | EB L USE Of Cc} PREVE MEF. eye eS et
) i Leone Westies Bt eecand avo fo eh ApPEkeden Ap TS,

Musca Hte-sy mel Larn4e- BUR HS- CHL ens. Me) Te eco cboau ju
“abs WINdiw 5 ar penee t. denier Cp hslep WD MEE, nec “We, ewe Bp Pareto” IP iAToar jeny hho 2 BY

   
  

CLERK

 

SEN ELEVING Oey ata, Mito Bytom x eh Le LOeDS 120 2 ¥ fh CLEC?”
‘S PAY Pile icon “hu 2. YRIS B SRS TO 1 066 TO HAT US E ithe: AT} MAN g pias OF owt Besi
ew i wena bl 4 Mow bale Bib fbn? PaBE B Bush LCfTY OF ‘Neusfol) ip L beh MEY r Gn he Ck, din Joos MERE?

  

f Wee met mes iy AT BAT COE Wh CAH Nol Use yey HT) aS Ag ST EUPER COPPER
Diente ite wore wa horas Pate) Went Wats avon [eouces? WERT oem Pai PRE FEP  oa yl
Oo PICNWHHS AM OWA /COMCAT; y

wht we 7 Bane} Hk. WEE ffteReouesten BOL Widow Li yen hig? Phas -g Lapitocts/ web bl
Pt'000, 000.00 Fits VetesiT ® 508000 Con-80 IDEN BEPPRE Th h- OBR HITHCK Bb illite EP

net f MECHAM He Aerie ke § 26 B:4200 EM DesenDaut, fe SLURTN SOE SPHUNE wt rp

CHCl | Mighe Defeat Dant> ADE EL ove p- SHO? ; vt

BD Ibsks us, Folie /HEVe| op west) Me 1p pe PROD Ih FLEST 3 Ciitt Ce wl SOPH tC a
re | ERES

AL NURT Pe Arti. We TE We. eb
UaTE A OPEN fe Y ReaD ANP Pur 7 Lay y. Wen oD Ants 2A BALES “ald &

sya] Stopes, Bn UT Us Li bes ie SAR OA TY OF Houston Hayod) Boy bake MOBO [B19 Lh PEO
i i ff J iLkiin. 4 aR. ORES of Hats Be SB 4g. 122 Fithe Mii Ani? VAR CouRT Pate
a WE POUT ol ACEEMS Vo Cale 72 £3 / M0 COP Ys
Diet LHL Re 0 Me Ma NY, SHAD INC, EM re Din OR Life Meee Soot Kf RSPRLES Te Po RAY L
oy ln RecerPr win OOuL Mingeg ay f LCHIEL Co Kaew 7 Bi Gos Filapa oe keaok. 7 @ Feige yp
*) Hui grok Fh Sen ei Peli Ce Wen Pe ANY (epveDe) Hy OEE FOL Lisa SHuDeM
ue me D2, p th ? ea VREE,
Det, an dar WI ne k&D~ iam Me 2 7 aie i the sie | tae ae IN Wl dices ”
. a wom Mou SY: y
@)! “tae Dll tl i aus eke J rier te ar By BRS yey 7 Gy
CIS Money 7? De ERAUP Oftes ee ATTACK) ? PHIS WH nap; LM) Y- IE
AMAL YlTh \Veance pens 1 Cin LDREMS pervemsreo] SPPLEn CER phe PACITY HQ¢ gyn Orhan EF,
deniest Kim 066) D/A) Houston lice) Ant Aeeued of LEX FRB

SiN oul PRO owe APY Tans kis Homes] cinlpbeus Lows 5 nor o
DW Ceeclusjon dRom. Nor 70 Peldd Couer | Documtuh Mr vonpew. vOloatkKs, REP pS
tM OG | STERL Duk / aunt. PD WOCAMDING AheE perie u Ke, EGG RT

CHIRY 49 Sie USE Than 7D ph ey Ms td Ce
BLOKLE P Yule Ae PTY HOOKS. i) Wwe R eine 3 wry for one Mefn Ki KIS 61) FED Bd.

    
  

 

   
Jy. Case 4:20- cv 02 62 D
4 ‘SanRaT  F Bed. on O87 257 20% FF “TAS DI Rape 2 of 33

   
        
     
   
 
  
  

 

»% |
epil ce a 4G:
oa 8 * " is RGR A : Old | (2 ADN Alae uv
ee Ge ; ag Neg ¢
gp tt th iid ALO : piscine
tal gol aapneaty vensit ae yous” F FRee sh

rt ay: Pe, Ny den BEY a
NA ys 8 ui be y. Hone Eve ts He, pad 1 PY Be ;
ry T 7 BUS (rope pis EES EVE DA ety, SEN eH party, Qo nes DHE fae he Bite 65
yo" EE EL Ley? ihe pot bbit hp
Ka fe PY bnseye fagenywct oot

“ 1 doo pee weg
fesr fe pe Reed Aral fie ye gt fap ce Sree’ we P bast “OL
5M; poufil pg oBro 0ae-

Kn nie ane, al s at bes 3
Ve 4) Dut Le IGT We 8 My
Y 0) ieee fie 1 con taps sak one (ein gat) we BOs? Gp iar eee. L000
A ee pe Hite Ar F hoch ee eve free Copicae pence base 06
Se | qth HAS Todt [eG hae we japanne fence To enon ‘po 5d0 °
ma Be IR yd raat i » wpyr, (OE
= Pre tel” ‘at Ds s enDH oe evo IT” an vel on (te es [MEME 20 OP
= ON ante Tee SoHNSATD sat sey 0) Dee WS Coot a5 Ss
eo, ah Ais ine ae Z AUPE es fee at jest pe yo [porDeeee 8
» Shae | OE iy UNDER MANS Tora Se 2 / pi nena / , |=
5 ooe9 REMI wit FON STON book). $e Me pT HOWE LIS a De tee? =
> ete ST, “pe (Hk Be BeOS LLeTT RY, 7) Hz) Me e
3 eogm | eect UNS a aie Care 1D CSI IMD?) Minka pipoeee = 3
eae Bie Re aire Diels 068 Ma pe fhe pe
S Br : a i TANS |b epee ar Mig LEgepel, Maca Kiem pine we [p'ooee
* tek DIN Bey el pauivegiue guyré Dob « pamnccrminianr b 200/000" 2
" staal 8 i Ie B ney i Manip Faia ny onurleolscey ON
f sf Len” y ? ty pi Pa |
eects se Pop Pensnnele tee” wast!
aw Pa eg ts et] we ‘PEO MO
o garaeet peer wae f poutsja? B pave of pnktbeerssat orig ie 1
mo, WERTH Lge, UNEP Perl '
; ee ert a OUST DN Padse al Hie PEE re Hee at pbs
iE gees nrerBor TY onprale AT FT Yee, oid Lito 5) BO Be! 002
, Ajeet Oe Hee ea ‘Hous 7p to tT prewe/ HELICOVPE™ gy jp'002«
po nae; (bet By OF Dereon fendi 6 oN
L itn Rip ie Mp 2» ta | yl SY Ths SEG) eh pgaget t TOMES IB qe
, Lo 70 BA NB aie wine | Debaiee beet pf, 400,00, Ob-
! o bed Dif Pe4
pe i ALlore és ev Ul bau pee? M/ ; a pena i Si pla rsd 2 ee a
it ¢

sofne. PAS sure We

a ee
ee Kemer Uae hiine = « ap
7 vor TH “® ebb 2 bee te oe noha:
(TIP RI nl B nae Mer

F905 fen je

bam puta 2 AE.
epee? aie

 

gy cre BOTE

cor a Me
» (L10OO CGO Oi

Dee ent Dh Pe

June |
Xow EN b igal ef) Dy Pat “
et Ye : tee Kel WA ae Sane ‘A EFT ce ny Nee | Rind Pees Spiel 00)
» RE i) ine ile Fqi cHmer. Cok Ce iene we wy poets 109000
VS ee ) Reames ere pel) ORME EMere C
We Reams SU Enesayet RDB Bea ROOM | hh] ove

bel ‘I uf? fs yy oh ul bd § aca, cetie/]
pas ear vain ae Fok SH oF Um
e » "

a oo V Be

a Pal the,

22 &°% vc ph pene! Ler}

Be NS usuet mepon ee et Any soul he eee

> Vf ) greets 3 BOG EOE ng Ke] HORT DAMA

Y 2B br wE DAN nk/ ct cng enn ee: URIBE

Uy mr > pre ia 2 URE NEeLY. ae

- Keer ee o> eS Niep- 2 RIRY blsen- IU? 62) gop OR

" ip ye WE WOM ps ‘cppave C : pve: THOMS?™ me A
Dg Ly

poten OP ap sa tIPe ES Bal aie
Aspnes! il Ty yn RAK. hi aa ' al Be CYR Up Vt

DS) wi FE
YAM E Reo £7 (et poser” Hap Hp &
tC Ne iat Het “fh wpe M pate + a nbs |B
4

CAS

rows

“pee queens 1] 30 SHEEN aspen Tipp amp Seunp ‘Aaasemdeas “vols g 9 E22) SP PPO
Bip aim; Zan LOLOWE ANE WOANVRE 7 P= SENOUT EDA TUTY Haayonm seETO OHH GEG, eo Fa] CZ

oe

et ceca,
sma commer
a)

f
errr ey | _
f
insjemaaniese

 

Ib meme ecu Hawa

“pest Amy
£1 20 008 7i6ng WALLIP-SMOP Og oper Suzmes aoe MOTO AYA FN oo WaT

yO rr i PROT a

 

Atojocagn pen pmenean anda: Bim Epp Tsp IIIS Oop sos IETS GOL . y

son E20 y=R om Sex Asogs dsp PME AOR . j
a

i

g

 

eee : - 4 -

Vibert, Senet aural hr qwrt hia hy Bil Derry COP Ofca iia

Viren eg ta Lee at ety iret On foes
CRRETEAIED Lays Apt De Pet Drm i Eh Samet Kym
bores IEESYTT co) Oyen Bae Rang Re ahs nbn eit vib

‘preyinten tnbag Ge '2| Narghe Asp tol Cb mars {85} Patten Brn ch

Ax2AP, DrMce wes entig yA ipee Ed ws rene anc een ty
roan sonnei’ ‘

9sstals Cathet rte

‘popesodsnn grEpS FOS “eopeeddser)
Ayan, ALICE (SOS BOS TMD Mo “(GR weensedeg soyey HMO ‘toxmm
SWI sareaag Krone SEM “DET VID vac apse PIE “LST LOL Heperigh ae cen ame

Acar Tacos, Blech Ray depron! ik & Bhd! Yond takes Ahan Coeret
ae areas Bevtog lemset on ts Leg Der Colter’ 17} te oom emreth
era eel erry chy tts dy Ahly Dae teSieyrewal her
ah Ga te train ITO, Fe ele Wale meas oem AATRL, .
rt ep Ue ed ape hg wh er dra ec est
‘Wore Damp Peart (OEE leery emerzad tf CE Vice Clenbretnr Perr aL

BiNales tA est qrcae by Longing Tight geet wees 02D bel Meare, mm
obo peetTin ‘Stretonbet re Dr le bse CHA nei nace tt

(ere Hayes Arn ba Cat Lae ly ayy ef Les Angribn Cables wt be wae am REY

souaths

1 ay endpoint fare Bp fel em tnt ste

erusbwed ath asrrepemand ames Rend jEafar FEO Tht emacs
decent ts CadlendT Donganetin ot kin f Carpntert west Leewtemnt Oreos less Ade

aA

“ane ec Aesecey we mento
sageg conse Mut Pry *Y-Tigermntes MePSAI OD {aIS) ped esky ESS ete

|

 

* rat
08
1
A

peer
sises
feet

RROTWTESSSVD VOR FREED ETE

a

“epancay] AbncR SASA\ PEARED PT

apomauray ERPS is AEMED ay “PPD ToRT NTH PRD Si sas SNL ERE TPS

paeracgpene ORAL MBean, FeO FORMED AI TA PROT HDS ONES
LEEDES GOL $261 270 928) nL Se PEED ED FAY ATEN EY PEON OL

BEN > fre

FET aca
Eres as Ht ePRD TT

samyprairoy pur eapmaneman 39) yoowpg SeGUSY ISN “NTO TRC AE ORAS 7=y

 

eee Pra on ace Beet co eters se”

eel

Fnac Reman en Teams ToaeS,

Reicus Yorum pm Veolia,

UposnQusspbse
Tet Ot (STDS
an sSSg ostpore ad
A esses vo py

¢ tite
PHB
a
—
mt
am

 

 

 

 

 

 

 

‘syp0vrup 1 esay Sea ie prt ran sot mest ome seter bes Nh

‘Tap tesmeet heard spots pall hp Ret CaP Eatin arb] ENT

Pestes Pac septis ID, comnts tr Cason Ot eal he cade Tibor
tren ro aust ena nen stye eatnaye weft

Vauena Stee 12 at een reel omere stamens te nnirntn of opt wok ey
verity Wedel FARY Bue ban Tyce ve patsternat oferta wit +
Seema et Rag eats OD resent rece rales vere nema ly”
Frater mend emt hs SENET, leroy bomeyater rts LOS 2p? DOC
‘areca pdicna peg HED Poet obend Catal pfs teen baci wai
apestpone SATIS acy yal avn eee pane tay Pa eta

Pon Seer ateal nll? Pita theearreg orrsted ly a SCI Ofc eves
AC4 Apres Aumter Braden yon Arena Bromo eat rept eof MDa Deere

Secretary
Fa ad ers

fal
Re

© rete, Dame rm me pear hee aa ecitc eoe et
dextyeteab eibevser id el peti ese Beaten nqcairty atedsl pl

ara
won oo ay cece
See

het Sic tp alo

* Poway mati, Qefeu thet

ANE 27 Pg or
CEL A ten hours

i
nal

arenes!

* se Says DEA 2OSE
" 2 Ur ap SmaRED Eos 7 AEA
Ag yD xgeemes ae ropoponane) m5 PORPS SemESTE
EN oso col -

ty —

we
_
wt pascser,
+ eens
Senernao

 

 

f
“E
ff:

 

ghee

Exhibit 1 sh

RS EYLING

at)
JEU

+ SAbudkat wit the tale 1955 TOP SECRET comyp

Tove ough ‘INTEL GATHERED =.

 

. Degarepent TM tit thee, : : aoe Folic:

rey Mey tn

é
q
if
Pt mb
5 ¢ jae
6x
BS LG
Jr Zs
—_ gt
ZOE
3S
og
-~ a
x=

org APR jo PH S29

nETER HO
ABT

Case 4:20-cv-02262 Document1 Filed on 06/25/20 in TXSD Page 3 of 33

2 Coeny of

7

Asza A 1 ice Ris

. . ‘Rick Firmey, RexMd Raid, 20d Paloh 20, “ i
Highs Airen Company firm 1984 to 1995 Loses ‘by Rayshoon with: 5 - , ‘wshoatdown TWA Fgh
a ” oe Sor asstiing ox that TOP | 00 Siting an ANRARSa

195? ta 19ER. Lsheped eethedet : amisie

SECRET, te +
. . [ ress ow - WSS. Enterssise scatis
aeucive TOP SECRET sed SECRET seas Sat - i Es = mo ee esol

€
10 tae vishucd

 

HUMINT.
commmuaity

betire pring Suge Jesesh Hefbsch
the 1858 TOP

A

‘Sy FL, Howsaa Felice Degestmen, ood Parts County Stes Off (BESO)
: ja Blaris Comey
SECKGET exenpiir scbeme aul step spocirum asm froa MactichtNew Phomkc progr
+7 -

Frio Conse 2014-25573 af a kev

        

"Dated July 25, 20 Stat

     

        

cher Ueibe —
Acompace Engiocsr 2nd TOP SECRET

Hoghet Aiemik Conpany and Hockwell Ierestional (1956
‘Assigord TOP SECRET ed SECRET Sceuticy Chace

ye,

gars a

Breen :
i 0s Flay,
MET Hin og

 

i
vs
ual

   

= Coreen ay
Es, guns SeniGiT WBLaY

3 ee
Case 4:20-¢v-02262 |

DUDA Mody, EME. 6/25) 2g |

nie peep GH,

ph iq feat a keg ens eek ii iy ee OR ie ¥ IN MED pe saa igs?

. pyone AT KEL— Pgh Bias OY LNYbICE. 201 F YR- /O/ TS S70 PPO bi (AY
US Su PRED COURT, WH PE, Sap SOV MALE ,

I shnces CoM] OMbi fay : a

Bi) prbet
fm foERM Aw VALKSOr ee OLS

~

< - GF JF

zy noes) Gio pole 23S)

Mks fef27 jw Dey ce POM PAI Hos
AR SU AAR UIC Cli Artie

%)3) W holeoM Bk “0 YB bit DW

Irn Ty 717828 feet ERAuUP (93 tere

ye Ge Bd Ol Se cmon HQ cH yl ouR epee
}?

police G“UP Ae A MS& 0M 3/2
Gan ef: yf Bt, AIEEE DONE CR? Wd ICAUP

[Re Loieeop PICKLEEC?
On Ff arfie [wou $ 200 lomeny
You PRYMe 2% PlOl> DTH 200 ~
C PARLE UONEV CORP EMS
EME W227 =f EIP >

c. . a L wor 3 pelea yO A 0 P=
wn _e) Fel W UB O 7
fr a ee HUE YOX pow & ® oe bu We Speco L poe 9 ib
: (MAY LS TOMEMS WIVES. REE PPLE
yo Powr OWE MBENEYS 7
| Rib Dies GUE WA OMEN 370 4S
coe 3 / Ne yr pufeLy LLC LB ebfidy

S vs mote” A su peene tthe peta? 2 a bre abe
of, ni Anes S Chi MaKe ITP HER Wd [Pa Miser

een PATS
wg [10h Lee ee Fe

5070 - Bia zane se Du Rae FIX
yNGWoOY Ca mY -7 J
— PDs AD rm DAT BSD ObB 208. 5D OE. TTB DOB 00d. ey) oof es fae OES be MEE

LoHerABU MEER FORA? 7 pay # fe 50’ OPO-O00-O?
eo w AeDE I pity CRED 2 SD'O00- CaaS Sethe 8 - yak

nese sadn f 1 EON STORE. FAM? T Yay PP S0'000- ny AYE
ee AL o20-o0 yy re
CHMLHS LP Tot PeerelD oft jb Sd°0O - ODF, @. de a set

por EYL? TRAOP Wd fot —— Davo. O°. ear Hy we

Me Dopp: GLO ihes 70 {Vy # g0000 20°89") -
> CHALEMTE TY [WY SO’ OCO . 00 2- OB. _

cA AUD PY DAIRY LAuD- 2 .
" go OWN mers Die. DAS ee pee oie DO yew :
s a LES ann _ “actin a»

Licht degen Hy Poke | ND ot ob eats ie ‘ j Ds

VA “S2YO Oe oe On

MEP 2. Lf Ht,
Caran iia RU, 9. Baio ole

0
ee Sole miheh oka ae pee
cea i Migs deine Le a TBOD ee a)
(bibe Zi vo a "mod ~Oaad-. Cy
C000

0a2 oe?

 

jean DAL BaP

  
   

 

   

 

Pe" jo
Mite} LV DP
ite en Ve i Wer er rhea ste oD 900
JBiEUOP RAS HP pats ome)
ee ee fe ge et TB GIL aL “ho
REP Sona Ayo Hast (HEE SDE ign ip ay
: 2) 10 $F res
7 Ne cape? pee PO NOB LD 4 1) ons [META eT igcsiad 1D Eg
TM Gi Zee cox, p icsh i ee be is HI FIC P 5 De pein J ngcswstesshts oes pipe
WV 22 0 Ow LPpLaR bP J padi

Uae ie Jie DIe
Wes? ? hate Pie yz)
» ie - 5 / ONT Lsroh 1 Sa
Beil

mils 4 4 ef
2 Lome Or
Ae ve] jer fy ry

a spar i vt We Laith anon ', Bb Jd OFF
LORRY | Oe ee iid MET BCE Wy BY irs o ms FCA Cia ey expe
Case 4:20-cv- 02262, Document 1 Filed on 06/25/20 in TXSD_ Page 5 of 33
CHU VOU GIVE ME JUL TV ®
1D) Wouden 09 ram we 9
— SCD) "00 Jub) -Iagz $e nber
| pe CoV ES u fle /
Lipo eaky URE fer yer
SS2caty sole Fe :
Mh Spit Roz

[953
Le es Chunk Hone TYULP

 

 
  

pyyaene 7
) WAS 1h foe ee / a enn

ae CF ppb foce .
he aim — nee HIAANE Pde 0.000-09  oy
me WA Le DERE pond POR" Beer (oa
cf | Llag ah SEH DERE E

Me
| A173 “a ee

 

agg aig 25 PHI2: 03

. Cth 2- LE |

o™ ae Be ® poo

oN y MS WwW weer pi
6 |

ey
a

PymAactr », Jeowl hi fo, C&S

nanan ee OMENS
lee ns

| a Vy p 2G ONL 0H
ow ofa PIL) UR ES ihe jinsuRY MeyPo DRIVERS UM OR ~ (yp
geal PROM MELE

2 Pla 7: 59

nm
23

a

hear

os [No Abe SECURITYS

| 4 viReers)

§ othe
Filed on 06/25/20 in TXSD_ Page 6 of 33 by

Case 4:20-cv-02262 Docyment1
ZOISSEP-7 PN 7:59
an FA ar
6/24/14 US ipnoy! TH2.4 4842 Fille
y URIBE R.Soe ao)? 470 6§
WALTEW_URI KE L pamMiLy G7SG3)
9910 BKCREER VEU ODP TTBS Ap )y- LES T/ .
v LU S Dap Kee ECn te OT WARP
SONI SOTO AO

Cick PRE. 5) De PREG AB BoIT
ERR | DONALP I TEUA MY ogee Ul ye SAU OE
Fe daca oon ee fae er Ll) dW CHR ROBBER;
Hite Lava <o7ey Muay COURT
Ike THE U.S Con bkess/Us are b tomy
MoT Ob Reeucsnnue PEVERML L Fit pt LCA
wm SeUkITY JOE SPRUE Ar WH HCLIS Lgan 2 amiow
cupntsrs) Rope Aeshult Mi) vo ‘o hy Hoo 4
CR HOPE LISS OT a i 72 07 Fy EM eT?
? Ac
peofks / MART ie LN NMoally
EPI?

LEE?
oar .
ps (Ww vow

Je § TOA EVA'S

ente /

SRNL POM
[miu Rt Gur. 26) FS Ly ES

% Dina wee Cor TeeTHs | Hit

oT Dipee Car FCF

D psak~ ue SoH aa

g) Paice wp Mr wih linden ee.
pe) 77 fee oD |

m hece] DEIV
juego folk
1 pte el ae /Ma ,
: roveapre sage mee

  

ps Be w)]
| Ee oan
fin ce Ht giles Seg ey

CHO -
FT ie LAL nu

— aut a c 5 eee

os
WSS
i:
eK
ae
N\A
Cm
of
oN
ESEcs
SAO
~N
~
Se
.
e
pth fie LO

= =p Ban) mp <

pl ARRAY
J PCE baby mee :
Me oe wre nF Aer = Weeks ee

Pee pail,
) 7D it °
DT pe
Case 4:20-cv-02262 Document 1 Filed on 06/25/20 in TXSD_ Page 7 of 33

act eet Te eanans —— Nevinonlegep yng
regen FHI S Sy NPEMe ust Wh Pe rhiyoue
1b SOTO MAYOR. CRIM Conk, ATE

| a US Court Flporel Ole as |My PERM

10 Heg- oRy OLseb/ HUTY |
v EY OR leboh lied, J

ALE WRITE AE bn:

thin e VE Ne bone Vis ACL. cr a

be Moor 70 STO ON Ose <
D Wenn) ORDEES FILE Hep Kaif Dse™

PEE Cait — Mepperte he) MOISES eee”
pny a ex pae7

. V— th EER:

fighpesl. © Ep MM e7r Pe eomant

Lypoprs To UvEW LE
Couey Vio, 2 )93-190- Ha PE GP pus Tor

CAH

701
r 1 ee ute Cig n], [ay Yee
Hopeeis County pete " ot Te NS cpa

, p21 OR
uspsppctooset| cre Nh Pte opeves :
KL bby pethgV pute] BEES pers 1

. SN GH
HD Cm Ton Fs DI PE
LICE UNS Mis
tyily of One Bbls} Hoshi Cape
“fe. Pies der ¥) AC OP paren”
AL I cen SET ABIDE ORDERS BIN Ly | Dye
DES DSP LAE BO paren Dib woe
- _ be RR bos 1 Pats LysteP uP
Dew now ps OO eR Hi poet 2 NL fe TD SHS POPOV
Ee :
pet LisTED

FAA CHrLDRE
PAT Ent RDEM DET EL is Livers B10 occ ge
NAB (Sedo 4 00:2 9 EM fKHS Oo LWA LEM PPIAT
- ; Ch RSL Bos Pas p [D0°008 OP 001 uz] &4eES
TERT ER Met UNE OLB GG OF WATEM iL eae 0
Books] POM BEM CPE ST oy pejacel PETG fon eodee
HOME) KOE ae, ORVER RET«H Lore) | POANA#:
OR EU Ep SWI LE CUI ET Wp AaT LP hb) 2
Ved 37ERKIY pe poe VpE Sn
4... tI, GA. orp fp CRI! Me [ISL AF) YOUSTP .
 

VEY LO re

    

 

      

    

ge LEE EE CET ORE OEE, @ 6 eg (A GHPCARY)

ed
mPASbue SOOT BOs BOONOOZ Ot whe EO

Bee eee Pape peep es . a0 N82 500% BOL ot Hoon os

 

SPELL XL ‘QOOMON

 

       
   

WBSYO WID01 bz 40
Ban ATISN = sapio
ayL OL
200001 ax .
se . ‘00°002
suviriog ‘s'n SUVTIOG 001/00 CNY GSHGNNH NO ‘AVd ee
Sm , : . suvTios sn
Drv6tez-8 1780 #38
BROGbRELL OR ,
i q * ZeS9-554.08 09 ‘poome/Su3,
i" avoznzso ‘Buvo ‘snSTWMOG- UOFEMAT Bu Fees xO Od
a a TON-AOSHS NYE ODuvs'ST UOT) W9%!

  

 

PRNME RL aeE Neel! Bs eee MTN OP IS aS hg ed Reg Rel AON ode SERIE ee OAL? Leen

 

 

—
eLozwziso 287e0 SA-SONNITY OW 3UWeUIN[0g

BPSEPEZSON - 18 FON 4938ND N3aN :al4opue, arozipzig0 sea

oo"CoL T1204 ASIN ATTAN = sOpuay,, OF LPaTS00 - 18 PON 98ND

; o0'00z aeIOL

 

 

0996-566-0D8- 14 S233 10.1
“OU) SIUAS [EDUEUL VOW wiAalsan,

‘hevaous

“yeyp punyar NO’ Woy pa}npap u2eq sey asoge Parsi} aGeyo arias at ‘paynpap aq ym SBseY somes e ‘ajep
eseyoind ai) 30 eaA (1) SUD UNL PeYysed Jo pasn usedq OU SEY JaDIO AsUOY) BY) FT IDeNWOD soVu—aS JO SUD; OY UENSInG

‘yanbes 2n04 jo Guyssaoord
@lp ySNY PINOd am JeYY OS YDAYD PUNsas snod Woy payoAPSp aaq sey y ‘Ba) Bussadaud pannbar ay] SS0-OUd Jou pIp NOA jt

“ypau pungey re)
anoh wos] PRIONP|P Usaq SPY BATE pays) 2!
eseypand Sif so IBAA (5) Ud UI ‘peYseD 10 pasn usaq IOV SEY 30

ay ysry pine am zeip OS YOIYD pUrya! INDK WO paronpap used

"Wyse 0] }dWWUBYR JOU Op ssEaIg “paxorsap aq Pinoys »

Bu0] Ou}! PUB FAPIO-
“punoy s} apap AuoW ay) J) “ener Ave sey saSuoj ou x puB sepsE ACLOW ieuJBuo INO‘ uo paded uasg sey yusuAed doys y

“pungy #3 Japs Aavow aun st “onjen Aue Sey 27
. ‘pa

“pasojpue s) No JO} Pade] am JepiE AaUOWy 94] JO) PUNyoN y .
veseyoind Japp Aavoy 1239,

2 aGVaTd - NOLLVINNOS
OV3Y BSV3‘Id - NOLLVINNOSNI LNVLYOd! ava

J

 

 

Case 4:20-cv-02262 Document1 Filed on 06/25/20 in TXSD_ Page 8 of 33

 

) a
| | , |

| | —

| Lee |

|
|
|
hes

o0'0 00'00
oo'007

 

 

{
i
i
{
\
1
!
|
!
i
1
|
i
i
i
|

 

00°00! '00°0 looro

erent a4 an eee seme oF ee eee ee ee

 

 

 

 

ee

nal

 

 

ioo'001 0-+6182-B 1 PZS0, BeOGPZPeZ-21 | BLOwSEr” .

 

aourIeg

as
Buyss990id

: gay ses

qunowy

 

 

 

 
*¥&/30 2016 137

co

  

a - ’ of
SICK SdbagcokgacRak tbat y . f
aE TX REPCRT weet ee
Mee thie de ok dag eck eek a ce

TRANSMISSTON OK

TX/RX NO 0055

RECIPIENT ADDRESS 7132505503
DESTINATION ID

ST. TIME 08/30 18:39
TIME USE 00'SS

PAGES SENT Ll

. RESULT OK

 

 

 

, 7/3 7 2SD SIO F
| gy 24/4 yA Lowney! THe 4 7842 Fila
afl Plo M PAaLy URIBE Sow 10 /247065 ©

WALTEV_URI ABE L thy G ISEB)
2410 ALOREN Kiusvi dD TEE > J Le Zh357/

ino pephe meer Ram #8 Late Coa NI
(A PREY [DOM TRAY RE SHUI. De SPL OF
palses/ Meee Fotis gpa UDI OH Ope FDOOKY

ip Tike oS Com bess) tis Sere] Pi [cnt sre Me eS
Mofbk Recaenpne Payee puimeial Ly MEST | eae,
) See TY S8e SPRUE AT HenOgS Leas ne UBON
opnses) RobEcicy Asspelt M) hr sp | HO y
Y CRIMI FE THES PEE IP ee MLSE ey) Epa et?
D In) Pre SEOURIII HS OMET EA patient
4 wy) SRAL- pocumeuh | poole] (Hi oe pu DS yp MOGLE
ATTN Tu Rp OU. BODIE tay > [LE

Cpe
Spo (i Oa 5 eu
= Get. ty | baa I a in PO
1) PHuAnve Oo? TEE A ely seer 08 with

5 UDEE (lip. FOOP 1h oF a 4 WE
@ Dine Oat hohe | popy ) Let wi fh et Pere
lent hein wie G2 PILLAD

Sp IIa gar > .
payee (0 FAP ay yb ce fron eR -
Orit opps vees| tad” Ber pn OM

: . | 1) LeCé
5, wilpa Meebo Ie ep eb jessie
Y i ) Pooks) el eS IM USE

) minke WINDOW? | 4 Le. fyneeut =
Jy Lr 4 67h STOR] + pdrsoy pnucrer
(a see ve AT Bi nibs ATCO peneae (OF. BS (a
_ Case 4:20-cv-02262 Document 1 Filed on 06/25/20 in TXSD Page 10 of 33

 

    
   

 

 

 

 

 

 

 

 

 

 

DoapUOMSaHOD J@DEIL s9P1Q Aduoly

 

 

 

l hj .8f :
if Fh it a oe XA. GOORADEDH
REE oe
i HUE {2s 00° OE $ = <ZsnonY
5 j te BS Weer 1s Dee.
i { TE 2 meran ATEN
He zl _ —— aE nae
i] je ye 5 BE serps ee wee
if FA 2: 7a iF Pron] Td
i! A o RUS ay apiysanis of aaAed oan Aygou
i } 5 3 Yunowe (payseo) papoous vow ayy pure qunoue (aseyund) payaudus aR UsTAqaG soUATayy Aue soQ0U NOK 34
E 5 10906-666-D00-+ Apoyeyprouna) TR> osceyd ‘fem Ave uy pore? 20 potues use Sty mg Sti sume #1
1 Db queurked nok 793 qwous rxdoudl aasoas of nok aQeUs FAMOUS SALE
: j 2 Peg oy) Uo paye0] aq pHOYS JUEUATOpUS Saoked sy PAySED bem TAO Asu0PY SAR SeTENE SAR! paypere sun
| :
i
|
8
gz
i

 

 

 

 

   

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

{ )
,
8 - he
ee Eee .
HAW | ecoennataea || - rata
i} TWN | Eaeeereeee. || ape | Seas
i 1 i Seeoraarnee : : ~ Hee ad a Hue
ie my 8 BEY tl Eh ml
HE itl ‘ys ea s ay vo
. il i t | mB ie a =| J oy ho
A a ris 4s co fi
Pte ae | ti WINESTAT ZASSHI ON HGOBOt aot
i ie (8 ua* 2a ie CIV Le Maas no ALEAET EO
i i : | ‘3 g i 3 7 7. 1) E7G7N Seauaay guaevHQunG |
senenspenveneme* ig i “ al mY ML OL AVA
HA = ey SiON any Aa Git atuowxa avd
i roah mel k 3s if % :
. Pe 2 = .
Jy Bee gyi tooo > egy ge
* eS lz 3 EIVTRO T ThESTY ¥
i | mies FP ths ee
ae | UE

 

fy epg Stee ety

, amine!

POUIY, They af 8 wwe Cab eed
é Few “a2 Pp odtenanl went an
‘ F & nase rea meer eee oe
g:
a

: seasle is eee
. natant Sy rf 8 ASOT:
é ee Bee
PCED stevoveens
\

 

  

p

; ‘lenis ‘all sa i
hag: ; ER

eked a) RH
iE silk h is i By

 

 
 

 

 

 

 

-
a ore tty

 

. Case 4:20-cv-02262 Document1 Filed on 06/25/20 in TXSD Page 11 of 33

4
le fn

  
 

oe woe

Gas ee ehIT ? hh
FD. € of SOD Sg CA ee Sky ps
SSeS ath TT, POM ay Katy or wees qt
ee oh ea af rah 4a) j aspera wh Leow 10 a castiongrl

: won silk
rose ep ancora AN

2 & g D4. DM,
d: RS ee I Se oo risimaie fa alle 2 § ceveong 1OS1k epOtmend aasots ip ON fn
F.5 Lala Gag ror deer getatian 10 a Farner Le GS trea (nape teivtbeomar ge
: "can cay in oodes ERA cant oe hen

me apeg
NPR
Qn ary

avy, AFT

eran

on
kena Coely Seine what fe ce Avelyn tay =
. k i 1s axatily earls So
wc hte eed Belcan paacgr eee
hin EE eR hen mn smote ee alert te
--! Third Ep ead LIE é

Mee giaet og hoon on cai iOpH gy
\

a rence

      
 

    
     

deren Bary bra
ange: ab
dif, tema |
eas . fy unas tt
& crn says wyrenn SUES IPE, HeRGALL ED SPARES oe ge iy, rk ane
Ee pet ON APs APOOY srtten ca AS AY SIME, 3107 Hoo pods tteg Paesnde TOs Lad GO os
-§ kvsuhegiet east Li seciee, _ An halh RD OR LG VAHL SH it aftr]
ES Aro C20 SAY [ash gepiole (ONT cue Ame GRACING | LLO0 AY LIND fi hag. dOaewS n serinknant
sz sree eye, Wb nilas ornare n STONY [POOR tome g OEL AC Sth od
as hich hea "0d, gerions wh tt ES ae Nee mig nares
‘4 de pediblelpingedama Lind 7
ae oh TOT LAW reIat® ables
atone cas Perera Ey een
Few EERO An iateres a

  

 
 
        

 
 
   

 

 

 

 

      
       
   
 

   
 

 

 

   
     
  
 

I
~ & 1 ee (aE
a3
Be
MG OS} 2 da B
Stee tes posinnminianciaaiica
“aes eres eS ae
nto 2 reer Seem
=~
-
. . f
_ - — te oe - ——— J
~~ 4 \ . renege . 7 ;
Cl is Alten, 4 6 is,
an HENE 28 May " aan APR we ot FUN APR Pate pe
MWA TL PABST SP fn, Onis - 6 MRL APTER Heyes ——-—— |
CIVIL AFTER HOURS ”» MiylOg re a 3 yy -\ a 8A\f oe
3 il * j it 4 en as . Ly xy b .
gil i amie . ste]
jim a8 i i | z & AS xy |
AP IBS Ta a BS Wh
let ee lay re bse RAY
ABP a HES abe gy Rs. S88 8 a
Wad Wo de gi iy are 3 BQs
aj i {RS 81 bh [es Se93 be Sta] 5
a {s dar eS SSSR AoE TI
ht ieee HW GS ASE eel a}
al ees int ies HE aeae TRTSS
Blige Wing alto tse Hl Fe SSeS
FEUER a Fb HS i ease a
¢ 3 = 2&4 af} (ERS SO 8 ES SS

    
09/20/20:

091201208 eked:
{

 

my, 3 ai INE

ee

yt

AFTER!

“ae "

16:31 FAX._713 270 3471 FIESTA 7
Case -4+:26-er7-82262Becument

Aocl

 

-t—Fiecl or 66/25/2611 FXSB— Page t
sett AERERERERE SEERA Oe

I: WO xT Thon
arte ER He las oR Via oR

TRANSM SSTON OG SEP 49 PH 4:40 ot S ae ‘| -

TX/2X NO .. 01087"
RECIPIENT ADORESS - 17132505503
DESTINATION ‘ID

ST. TINE 09/20 14:31
TIM USE 00'48

P\GZS SENT 1

RES JLT OK

 

    
  

STItT DoF IE 9012-41066 F139 5) / 2014-7 (Suh Mba LD Ae

NAb
1D! US SaPRME Muy: Syurh sorouapyeed Se apd
FEN us one & CoHiyss) oa

con ape Eee age HE cn Bue

  

 

 

 

 

   

et) Sethe YM Ee o/
4 T
LDN the MPacy Petes PHS Dy hlicine owe? Peay P UBIEOF
: ry Wel REYRUINE 1 Yo4, Rade Yuse RET LN Lay Leddy

De wget HARM CUD et W atte VINS ALES
z [Base Tadlaeepil? Lop LOMIE = Hold rR Ou/e bea pe €| J plas 9
~ chek CHHMIKAL COURT. King O£6 YESTERD A) KEN HY U DDE WEA
Pa deasrox, Pouce nr Acevepo UP MEH:
a- Swekirh ) ED eon LA ee ser Ae. wie ur cL BS
NF Sp Ae, (as Cola Ue AK aie fe Tee “Gn pies Vichy Sie Vaud ome tS ufos fel
GRY pas yah Hin, Yur Dos] ioe in tne -
a LY OEE AY An) aE J Ang ha indy: It
= (Sh) A Hi I Capes [fe Sone A b2DRSE YL. B lee BITE veh

Aiea § FUNNEL f Se Syst JEP Basi {4 ‘5

Kv. OF AOLGTO

155 an deaise: ths beet yan epi eu ye
at “fe © ee a I ay /UP5 - LD ey, OE Te fe Via 4
AF ORDEH- EDIE ae, OF 7#Y Seu ie
CAT. Fimy unpre nies 1° Wack. een ho fery eT res,
swinp one Cova eKeecape Pit Roane, vite Ue Dern gat 0d
ETO MWS L METZ. Prhice AqyAcK » TEL hitb CLVEX Ay 0k S JOL BIR OP
LAVOE Your Uy LIQ :
Boge i iN Mowe ibbiths
OS 1% A Dp
FILHIR Lois) SSF 9

      
  
 

an

Ob uk TY
FOL USEC A! HOY 'y)

 

/i—

i CA ais, fee EELS ;
SF Dee: ARS
Lk oe SEL DT
EDiesr fe LEY Pn, gia hy
Mim Soa Andre 9 fren, 7b” HAR IS Goeuryd ie oushey fedusnahh ee
1 COLE CTO, Comle bovks TOM P2te KG VER} RS:
| AS add DM Ee 2ICE GTN; Ves nil Hoe | che! i
ae Lifer te uli Poe _fetity sci Gite, set
HD) OK SWEEP CRLIMB, CY: s Yer,
We Weed od RAT ANOM eld Auk rset] ta |
wy KL LL UGH SLEEM- p. KE.
Tppce: PY AN WIT ee sph lh cae tre , rere 5b,
de Dev. EAE
Fie YS 6 pL EG up B y an Co at SUPELVISE

lla LE GID SUIS BE ay

PERL BLAM wR lA TIN Pm
oe Sp senemeeseencneenents ee. nth Ae ee wee ere seem ome

09720720. 9 14:27 KAN 713 270 347) FLESTA 7 IQocl

 

 

 

-—€ase 4+26-tv-02262-Bocument i Fited or 06/25/20 mM TXSD_ Page 1s 0f 33 71
Hod dhR cok uR kak dicgak oakoB conde
sat TAPPER MURS INS
SURRCR CTR AGE GE kb kia cRapryp tea:
? .
TRANSMISSION OK 2019 SEP 30 PH 7 LO
TX/RX NO Conor. oe os
RECTPINNT ADDRESS , 17132595503 a
DESTINATION ID
ST. TIME 09/29 14:27
TIMS USE 00'34
PAGS SENT 1
RiSULT OK
J

 

 

¢ )pr [ig YN ARE NE? E3719 35) BED
] I v 5 Sy PREULE 1 UR sexsi sotorenor oi
U-S cop RBG StI Ys) AIPM |
PRED AT oi CoLorrbiay LV batt igtte par rR
- ArA TCKLAS NO COBuU 4P5 Ph Ace E danaaaal

 

wo faa sate ce os 4 oat a
thoes Be vp spot ]

 

A CH LPO aw Paaiggt |
pe hia HPOPUGLRY py S ro. nthe . IDE Nn

: : L -yowkys 1924
LierG
" Casieudz20- ve -02262 Deeewrrrené i Files /9gp/pp}96/20 in TXSD Page 14 of 33
ferinoy Fe FOR OT OIE! CMW OiS.Le LolB p49 7.

A 3O4V AVERY P 506 B00. 000-20 U fy hteey
Gp, ti TET a Bie 008.27 5% ray Wd. £22 2477

BZ Y 7 he Shite ey 100) hes fox rows tole Zr 7O

WS THE “US su themes codera Five sd PREMNE cool eg 0 FIVE Uv rep spn OakY 7- Whar Bague oa bourey/ ice .
TEBE Me Ada 2 EB CIE IE Dua W ey, A bE _:
Ye Ug ak hee gaceouaree, CONBRESS Seo

Fup. hae GE, J 3 ANP AS

aegis, fe Stake ob ob Bo Akers, ise Fl

 

   

   

       
   
 

Fes ipo
VY Lit ¥ aor,

    
    

iL

oS Pa ‘ea edo, 200,0? CHIIRENS/ E+ eh be Be WATE Le GoeSromiey

é eed eal rah a dalaaiaaaaeaas Hohon rok 5 "acho pernsro PLR) AEAUT
Vi s

Qe Oe SI PEE NEE le nemo to ce

ee APE Seek FE OORE,

Le 952 5.
Bae sf
Ee oe Besoin PSR Baa

£ 17 fs MUNK,
MwAs NON PIED WE BANK ULERHALY USE TTY ”
H He sna aee TG ena ~ Btn Cae 11) Ver Anan OP OF

 

|

 Fampdy NAM lW/7? CH st tn , a WUE, Ley |

Ce TOTS von. nizalesm Will VEFEND VIACE LAM HBA y Pisses

Stiradaue pes te fizaeo FoR RicHOnL tothe C0) pe SLRUMEEL Fe Ue Hy Moser (Polce |

| RE Pewoenk tebe ee SPAIN as} URE VIRSEA He eh Bains thie? SVRKRIFF EN EDK 2 L253 Bu Mi, A i
| BE a Lea Peg EDOM? METRo > Poly luce Pawene Pern ON afd i

tD PEL! te oF PLS PBN Aan Bae Fen “nee Oh own
yy N) pelea USE Of fr LICKS ap Kal wAITY fp nepiede | Msaey

MP fickdete
Cotter W hee Cop aM UE eb pp 7
Uo ie” VD HOUSTO O FAX 773-

ed G pt OF, HBA: Aap '
7 Bi we Dov of Owe AMES Hohe ee
aw LED STs ODU RT OF OPES FORTHE d #2
Gd at Be LcahY Bah

Be EDI}, Hp heitarh tar Wes wee
70/30 F- 713 APT
Res PowDEn DB "oh ht AUPERSOn CRIM NALCO RT 1202. RAN

£ OO CPO, O00 So. “é Lie veesop i
yu 3 ine (Kf 26 87127045 byuk Ancedicn B26 Biktsions

nes rokm wis, SAMAR COS Zo JAY Lieu § 101% | SO.000 0 On x $2

ER Weed 70 Cope

op tein or Ynee Ns yn EA PytOu pe Sfeuwet Pb Ppeson !
1D TE ” ACEV "4.
P 500'000- 000-00 AT 1 Be Rn Bn Devoe WP), MEKo Noli daar Hamer? Audh MeTee Police /Dia vers
REFS HEVYICALS IN BRB SSIER~ DLO prt Py Low Fy,
SOLU RE: City oF Hou STOW « SYLVEHELTUMWER DAL taesyee
a Pen yrtres! Syn cpows Sipleu our ArT

And | ues Cone popke &
PU Se bie a pa a hie es
ici Asm A eT pees Lb

Handi VL
Nays loan b oF fend -} “Dat Process 7463 bass is.

 

    
 
     

 

iS

FP/LD AION 241. £3 (AUK Iu EHC
e/a fegton Bb 0742100
SO oF fei Gi A’ Lyep, ane Prin OEE

pegs Ge Colder tow
YS euap< St OW, a Mees
Lf; 27
hie bboke Log fbr oe ee fo Hh UilhIpIir
SLs DUR Documten?s AX Cour BANG Nee et meg Falepore-s ul
OR o Peis F Pg Enh pia Bal BRE Bisegu sated fies plat
FLOM pit

Weve tant
o0/¢) LOIN ED,
et 7y oF tte Bye Abie REGIS fey Rupee PAut>

wie fouceé pt eo fe ee MD LE Chea
hg 7H Honoxsk Yes |,
ft UNID, yor Hou stow A2b Bl bu & “Derek ad) nite o

Tet FED CL. DQbfidbjos
Ae Hose, Wgeren " toh Feb 22U BH Billion HARRIS Coin L,
As Hosp ee’. jmdupys ty y Lin DE Me

 

 

 

 

f 6 B/LLIDD
it) Be OLD RUS EDKRE Bre St ip
i ee TE He er WiTl METRE 24 Ks ADAY# SDD 0eb eco Nave De
& UN LASS Wee)
¢ Prout Deh CS Lees nes CW EMSEE

MAD tp ih Meugy EYE5

SOI) ESOS Sf Dene RR,

IW USE OF CaS Y¥ Fam id IN Cena pie PE BY meneo og ene Bp peer hub J

 peotee busy Seu Lin Coren? pe vate foes leone crac) / persecuon STE CFIENKS CLEC HOBO

= Wy fi
HiNehl Cand En Bor) 27 oH edu Bt PDR oe Pay ®: #36 oyeioe CRIM: ND The d3 AE DIINO

TV AORT INSU RYS ALSO 10 Wr TEN ctl BE Be rope tity ? pluie oH Dewenby rd,
\ 430 en hys (Toke) EPREL An
ANONAS

DELeND In & AVERY, PINAL D/LLION. '
ENF 2b HOLL Op ty BY BYR Dbetpolt LER 7 |
4 C. ps? Py: C/4

(Puch Sete
ae! 4 SOR 'S fd
| (one ANAK 94 HS ODES S Wen Sty
By A vo be lice) WW AUDI

i a aN |
eel Ep ED | Ween Ud, la) ti Lig o Ss
eee peor an) Lee ees a ih gs ee
CUS/ ac] Ar loins) aS; EEE

 

 

 

 

 

tTADPO LOA C
BH TEX) su BuAY/ pei Nag x echt, £3 /
n L LSP IMLsy Nhe UNLV .OF TEAS / HD Ar DEAso, i ilgiisgy Le ayo
— MEMO Rife Hein RICE) AMV OF HeasTO— | FOKDREM OR Pipe feDyc Lehi
= Wank fh ty ince ey teal Mayon 3 WL Per NEL boLice | Mento folice y
Old. 4 LENS,
o WEDont Know hs Hostities Doctors or Beton AS CM eee ET
wo WILL Wk PAID 70 es
cm

te AYEEO

\

BARD ENS NO MED)
FrguD (NClD ING Hitperis neni) GREDY
fi » ED Ep ZS bedi 5 OgAM ys ERM PAT HIM 1m i kine © SPRADE SE

leap, ty Awe pun, tr IPA wel?

EL fil.
* Case 4:20-cv-02262 Document1 Filed on 06/25/20 in TXSD Page 15 of 33

1

OUT OM OM ROBES

    

  
    

 

YIRDENATRZUN| FEA © WL ELEC RE ies e ' _
: : tee Li. La httons ot sf eh edhe sy 9)

SEU TO Si HOE OEE thal mle Teel ak Bes | EP) HE

* : = : lif, ad GE Bo 7 /F%:

ROP TO Poe ES Bear iwi/e vs

EN a kam LEIP et

rh ode outs) oF Leb: Hole 1D at BEE hep PKCD ay)

Danke: rsh Buad< Ripe Ob 6. Yespee Dav Dea JOO WBE corte ap Ric ek
= | Spee! Geer tere = say? METH. with We fel

s oe ‘ a
rs eee EEE ALT a iene
ae

AFTERHOURS FLHIG
erm tt

fiat - k as
| mar sessne Mab O06, FBG e BINT aly Pa fegO aL
hun seer bios |e fide ck A eve:

benkex ius bese] Mae Ne pail [pa

ee ae a tee seb ‘ ¢ t J

‘Bie. ony SF “SHE OF TEN ghey opr | Te

- hs ONS &; 0 HNRCIS Le Where aod Whee Upale e 7
eriny 2, ‘Barone oh erie AT ROMAeL Witt UR Dix Agu e
nae DOW 2 4 EVR. prtice Ah K LO Kil dire Stem MY BOOKE S70 Ler h .
me Remood Yoak. Ly djeeo AeA fi ore St Die kit

niger 12 PHRAS.
t

 

    

                        

 

peviile

  
     

 

| fo dete she ip Mow  ribttrs Coun: rages ,
& : Boks lyse ip Tbtsww Ne ee fe Ao ALA fasen eM
ay Ae oo Tag eMtsl 992.0 8 ity Cnn seaze, fre ee Lp fete at ke

“AS FARGLS dite Dean p1deered NETS sl Ee AL EDS 1

SP Kae’ rok Seolen feopeey ” WIDE TOOK LUE ee tagklas!

 bepnesr re A rat hs huh Mole os of
: “Wile dae ih iheenh “ HiRkIS CoatTy SAVENILE Cou py fehithe f
ope wt] GCN OR Comic Books 1 PK to 1s A Mee £1 VER IHL,
se Ouk DAHMER TS LCE Lf NIVERS IT OY ge. HIF’, ts
ate (Hove Arricil in HAD witht boc - swupedi t
Ot Tie MOR SI Chin oom (ire OMS LT: f fj ar
. PALL US 1B SLEW: JOM Co { decncser 70 de KES «
| appear Bj aal nt POLE ter Ly SAAT ogi aes eoviscitn KEE

S$ <
5 BEL, Fake Ver Wes eo ‘Hiekis Caw SUPALIIS ye 8
. EN 50 a TL FAR PY VARs doubt aniline (OREN =, &
be DEE pe nceer iO Coakte Moment AP 6 poe wo
. BE DEF OS 7 rts WE BD Em h ET] VINE Ry, 3 Pala eS age
Se yy DEMO REP tH Ap ef BPTest
Ge Ee
wEaCeheug bee uP oud Prralt Mallee BY Yea SESE HR BE AAA SuDMTi Be
PAHEL, Luis A Ra Der Bue spb PAALLIN ERIE OW - Lu13 OD ki SUB oe
HLLED Di Bp enna BL Hus Ban D AKT) URIBE AppepINNE. B vy ood
Ki Les © BENE Bice FORRES | Sidur Ie Mt arg spee ria), gat pupe pe nitfan
th Be PRY fais Mons BOS Dots fibers yi RE Ce Tee LLL v o

a LEW [PRS BRT MATA SO NWAT gy -
frente nse Books collector! Ug. WRITING F70CE" © 3B
pamackntys ) Ren tedcnns - MR Bile FIRE Ws BOLTS is PPE
GONNA THUMP SON HehDLNex By ka MOWSYS £24 a

Syed. iv 19 a Be werrny 1 Mepge Fe

i B00.CheB. } ; fe. i
Oi ¥ , “

‘ $ 7 eb HewRH ep PRO Bin IS fn SEDI As /}

TURE ee oS cl Pe LS iE

  

por. 0
3A hh ba Lew wih re eet tek Pee

 

EL IS URE Sap RDI E Sanit
E + PERD DA ! PAY BY Dewi? Teun CTH REBT 97 ors
BD Apres Fiend p 3 ONL ONTe OS Ay BY TER rail eck Pome] OMANI AE Cop onan E
(TO WOUER BRas~ Arp Aoee ENION GLEWH) CANON FOO ARE 12 NLL SE OF S104 WRITAME
ponies 1B FALE 1p Loe) Ys Tike KiLLe? Keke 0) Y Patani Ly » HettSTON Fired OREHK PL AIT IP
You file Pty P At Sized? 2h pur wArnTies Books: Ang REUPy Ate MEMEO ATES” a. .
‘chm x oF Tee Ls / ihe, SUP EM foe) Bist fe, BTC frtie eh gee Geet okt Mectaw
BY BRENn Bef Police fi t PolrceltsWy HoiUSOY nPieef FEOR SE (Oa (KEE ADIT
Loe IM Poo Ky} iiovr wlour-ey" Bohen ALE KeueT Be Hep Uite.
CALM G OF DONALE STR. | ; . : :

 

°C es eae /—

ide toh Aiken opel fuhadesor  SUPBMUCH 9 Net LE gia wMeoeg tian OTe | .
eg Vid as en” foe

O Keypge ARG oiler |

dF SY PAO Ge Uet Soritr SeforA POP]: LACE
eS Cop BUELL OD SNE L751) cispensisor .
PREg pT

Pet OF ColarBig LVR Didar WeUB~O
. he Ve Kea Ne Oba 23), Peace Puberty PE) DAPI

 

Doph SAGE
2b pratiom BH *
Ve LB Dhue :

ot |

aP kane !

Be

A Cb LPR

@ peowrkyy 192% pe
p pe fey PIU; UE 7
2 ee sy lous Pr

B) Ma KIT Ae pr ppralrdP
eH :

GU, papa het

     

2p bys aah
Ue Leese lP IS oo wy

|
-

 

wCLypv 3 "fers HS (bas —apiort

Atdtn LOE Heb j

Dee BOS MOL So mie rs
Fak jb OO Tam f place Pee
years DOZTM g ,piyiss0St007* ie HET ik pane

Bee Ty ao Bars Coe
| v bhap toe pa : . a
os oa, Casings Chere :

pena abes 4 Uae
ra oles Be BO | Pafehen LORS ppadld Fer
 

 

 

 

 

 

 

2 € ihobiets ee i at ‘ities Mach obs 70 FICE
5 \ -& i Up aStow VELICE Gite ART HEU O) SY by eon 5" Fite .
a My, q qattae PALA T Wieviy bby es Aas SPYWUEL GEA +”
.e OS io, TEEN DAHER Po BIR hae Bh On oh po '
° s 14 44 SBR ol Poly cue stent. he Di Pe B
a ae ptnn desde Hemegloue cAlpt ase sind 76 ue Laue cate
> . e
CPS .F oper ipcit ile ML Php Saas By Onlotk Wie pa oad urae-
ay ae Ly Ware Meera Ar Vel Pindiey s7 Any Sol Ne DVL
i WY 7 ‘asi Bid cane. sew! Cohen
nee . pe head thal ee oo 18 Hit Soho dpi abe Title
q y
13 aia . td9 A Yok var APY Ginca ty phe 1 MeiNe] ) ToL? .
Sait Bat Gate iaeeehuctty, ah pee ear a zona
: ea SS sl oer ou 2M. puede Lad ta lesa | ere, palsies
aN ER He Yosiie Lae) oot Ne our 1% “A
Ra Lb EO Sy toi Po flrasyPoanae) Matipstiods |epT ony” Hane
SRS 4 wi at dD Hit your) RekEMLCIY /M bit loh, ftevede
: & Sy at S Feet f, Ppches ito d b/8 Mies byr_}¢ Teign uel Movie
3 3 rah Bere Delete et dit Tso aR
: 9 aR SPIO W (DIOL iE, Cate tlds Picard rap
Q zou : 7 Gn yest.y titie ye ne wamrgu rag on oe Der
: y Sh E edt lal" Br re pes eae Thad Vike tea po EIU Ate
CRONE GR BU Mi hele lr Ge Pe oar co volt ce exe
o ei 5.1% 19
asa tite ARI OG TN ties OUP SLAP BILE: ari, 380,
aes Sve PID Nel SeReME / Ane this ile io poe ge oie? .
Ts wey Le ody Fite tie es 4 Pah CoP ARE ec eifeBMsp OY)
PN RN 8 Po oat a 2 a a Wiles fas Shee bof engee Saas
“2 Weg bevoe ae es free A are ‘ie ls pices elie Mw Adeeqpes
iia ne eee: LE ip Praeger Bee 0.00
a:
eblate?~ o, Lt
es mip oy coh oh ler aa "emus
wie LE Atel fs Ac Ih Fhe Lei Oe reenty p
ye fo fk A wir | a “ Vos el age
\ wae Pa eees Upeegiee op see ees iE sles Bee Shee
Ww Pov it paresis aca By ett: Teh poe
2 ‘ Colce eis ey Swear ye ld
x Sea Aan visit
* Teoh 1 al ts each
z a) oat tague ih ng ieee FRILL YOu hee /
“teh 6,06 UI. opens pudgy rane pst) Hin Dt Me Bal
Me en se oF folseas | ase Fait x cele 2 kee i eae
* Al eE, er Myjupey [TPRFT Wap ~
vo) te ee ab Ce Lf ie Pals Lane bi (hens. ogee
‘Pave Sit ve Be gad wot ont fal ee | eae ee ee Supe Af
ts i
eet 1 oy tha laa ees seed key? B !
TIAGO Y Fo feeb
i tyr . Leo
im co
. a a 7 1
Oe Mole
whe ~ a L
ol ey c «
“ wo a .
- é “
of .
oN we
oy’ e

.
x ee 1c, cud Hod
a

Coulter Eh

ase 4:20-cv-02262-
5 Sina pes
een

    
      

7 at rae

   
  
     
 

ifaw CLdd i « Confit - Se /e,
(ed WE DE.

    
  

     

USD, That Mee pte

  

g th
Hadad.

i om
wipe 2 Codey IN fekionrroai te Hae "i Pb.ade de

cay fo es (ees ec Leeda as a °
A oe vase tera

  
  

s ty ae
nD A hey y eH, ,
gr EPL eu MPM EM ne

 

  
   
  
   
   
     
    
   
 
   
 
  
 
  
  
   
   
 

 

 

   
  

 

 

JOC at ae Ses fey 06/ SI AAD Bag < rae
Le Hi TONE ship a ey] DOWDERS N ! OF iL

ee 2) BE bff MOTBY 70 FF

Aki arc 32 14 £8 36

AST WW fr Ohide Cyr het ACIVER
META i tat et fase Ue (PEt Ry

wr

 
     
  

re Q oO
Sass a ih Hegsiegpso Te PaEEY 25

4 alae — a

  
 
 
 
  

   

fh

te spe
a, DER DS NIE,

      
      
   
 
  

ey
Rupes
pe
ae

1
ep Uelee

dul Ament wrt
nivre Musints satetey * #

   

 
   

   
       
      
   

    

   

\.
d
De
oH
gi)
ilies ae
i ie a Ninlane-ot (Ss Dppiay Wid pyihirae fete
2 6 geo ages Cie ese
i ee as
HOD Vea
eis wari a
., TK
le ete ae ae
4 ip meh UD!
5 wid alibi epost p ov, ae os se pea d) oo:
= oye thy

 

a
wnt
mi
> aN
: ©)
<t yet ay
Qe"
a rs
>
oy

 
5 PS FO° 02298 ocueyp tena
gop BSE

   

cea ISD date of ie Ute .

 

“e A SS FROM ples
x s BK 1 YAIBE d Prt ily
REX S aus} ek GAL (2, Us fame € oypbget 0 PCLAIHE
<8 S Kk Op LL Koni swe. oof Piney PERRD. On yf
NSAEE SHATE OF TEMS ONES, ~ Onan - me ei IST COURT OF APPEALS ‘
Shh S Geers p Bust, PworpowpeP. Jou y Lf S yen 0M ~ A HOUSTON, TEXAS
| Asko Ver Bus5| Folee jer Ace, } _ HI 0
Te am pore old TEND! por BG a Sonor gah Boe, Lee
ok 83 “ Be EEN ef
SORRY [Phe oS ene reneunpepDe QMp BIEL “
S SAS T be. @ 1995S, BE feed <1 19-9, gee Ne peed! 7X2 :
= Rae periney PNEBRS hey RuURDER OU WALT" HH a) BE &
y ais AnP CHILPREWO REQUEST SHUCTIOMS A | THE QS .
xs S83 REWe ua OF Secured CURD Or pte s70KRe ae ¥ -
Ks anh 470) fy tLe e- pene St HOLGTO TY te i
: Qe SSE seeupity Arse SPE penne AXE ~ ¢ pL
ey SS cermin. op rp ithey 1h (Leb USE KS
q ass BE FIESTA 7 > f PLM cphis ATIFEL AS ES oe
> w Be pene Mere ME mignneese bi FLeST* Qo Ne
Nae usr BK FIRS MEY. spp 1 OP 3 can
ye Sa oF PON? neue Houstow JO a vecagnek <2
Sg xa per Acevev? pnp HK fw WADY, Tce
™”™ SER pe BPE oe MM MY Ere? Police firl
aed (ip Moc? 6hs SqyrnwM Myf we 0 Bay é ro
See iy TY aly OF Heuser Mayor , 3
ESE ps nee? ee elie xe
Sse, WITH oye CY) OF open ane? % eR
: WeDo OWE Mo WEVS 7? THs ors — & oe
8 orymONe WE gute ENTE eT
co he mM Some IMM EDIATO? an i , 3
peoued Dirnte P ! be pry Dy Fee rn a
PY ol Y Henge Pi) ce pe nice pM » &
| che i eae ota 2
Ma wocce py pity fe BILLION YOM p Pet : ppoote Oe
peokse p Bush OF op pens #6 red Cesc BIMID He PUL °F w pork
en qo pry & Fe My hLJOd » Te alt p joke SPRUE
fe BE Pat 9 AS RIAL OM) vines ef it 122) OB
Wwe pnp Owe MoweysT¥ jes] OMS / oh Me |
SIME CHE 1f 2 Lf oo
ecm ria elie suteo LR nee
us Empey TF F DOnfayy RIC eM
oli GEOREE a Pr ferent 5H) Jax he s bf JE? He Fe rfoamgnnce MO
j | BEELEE pe i yore
V Use OF CENPa PON], yar Scot A Loy
Leatnert RMB EY Li LEED one Ley, peliees
fale) wat U9 LA Pony spouioTel Bu COP el pier teas ATE?
aA a
ny BA, jy Lpustey Fy 2b OP ion 26 , op Tope Le ue
re np CH PEP
GN

ees “If/) &/ Z0)9 YK )2-4706¢- aes Pani "7 a
neaacHes PGi oO
resect AS ANS Le ae pe

se

 

 

 

 

 

Met FGE
D Sie HVOICE LS ner Point
sac is es Mie ean est i,

Lamocritie nines beta HOE baictus oss.) teal 7
WGA AAURLINE, YOM CME Deny? feTipha LN ein beets a0)
it ‘od R. ou / y
io | eewets Vodh KuLees NE Lowse Holo 1P atte Abr BATeoon . Gey?

QIK ICAIHIEAL Cours WG OSE. °. YESTERDAY otc hh a aie. we Rel (a Rick tek tek

Ebasnos, ania ACEVEDO STOP MIM. Le out Jeae ius

a Dep ans 8 Lady EY

gE LI ROA Eels sf parte
BE 6 t

CBU aR" lat Sa ogy iste
(ts Ltr bad U SxpttG [UL whe DOH J Ames pray Dees
5) dy wv of Honstt Bry D6: CK Se Busi jo Rize

GMé a Hons he Bl % Oey ABE bi: ie a ates

SYLVESTAL TUNNER~ J Siiibes Wa a JE ise AY I yes
Ni. OF Hoe Brians Geos Hu LO ae Neha pb Bice DRiveX

70
Bink Cou VS. "een Si 1UV5 ED EmMerr sen leo a =

Te:

Poth. wes

 

 

anigskP 12 PH EIS

“OURS FTL HIG
AFTER HOURS PAL RUG

$5 ohpen- fo ‘Remove SRE OF gguk!

Belk DIRTY AOS hn, A Wie tos in Wkebe 5 Bac NEA Eihgs
Peenbpap Feo gi a \ «ED TAS ea HUTT ROMNES VTH 1 ee Ee i

s Tos ., HE Wee ek E LTP CRUD 61VEN iy 06; eke

O Remood Your. L505 ;

B ID ILLEEUL SALE pO MOWES vit ts Cowl

SAPR
opp ks /TOY= tp bbaswv ADM iu sHect A Vig AUP
PILMIB SK boxe] S37 0 Ww dy ty, 1, GUYsEE. BE

Fae ite bam pase Ht PRED ae pe
ch KILL FOr sydleu pra peesy wine dob 7. f\ wf
| Reber fe KRETUPD rate yNoe SOOO EET Loe po, be Dai

     

 

 

   

 

KT
PAL Mir Soa Rn dee HA o HAs Conwy SAVE Ce FR Meo
| Bb ok DY, hile yoo ks" Rice ai Beal ope TADS 5p
so” A, . ! 1

(HORE ArxHtile 24 HES witht Hoe-~ svudeutL 6H Bb ey ble

S10) Me Hos 5 leo TT CRIM By ETUC Atl CUR W ETT H ih ue at

AL LLeBhe Ry pow if: TUR.
ee we ta athe
yr mice yA WITH PoLe™ parnarfelyp tend ogee wOenk ofan Fri

e | £ VEY. el enap Hanes County SUPALY Te

i es ne He Rie Tater ce
. f youk-

peep Ne NCKE-Y fae

 

 

: Wes Drnts we, BD erm ET) VINCE RypucD3 Be
SF FG peti BOE [OvLes AW ben see 0 KALE aA
Bo. Ten OCMATIS Ares oLpublicang HM Hn ll} Roe L00.D., 8 3: Ze
SN bY > EFA Ae Liu. TMAH eu ‘te footie envi
~ io je Qu ExT 4 oe KEYS bodes SPLEy FROK 0 pvr) ep BY OUR nas

WEARER EM bey nour Frm KiLliee fp, Yoa KGAEE, E URIBE BAM Student: oe
PHHEL LUISA RoDR Ue ILD fend LWJECH DW - MK Luys oD Ki su. SOU. =
LE ISAS ilies tes tind Hiks pol cens Coigiemicenual = |
& Z } fj — “=
fe ie fey f. ee Monn $ Sak Sues Meare Zo Ré a CUT STOLEN , Wg UES wo *

RE ox <sT ROUbE Lan (fans bret MAT je KRWAR 4).
fnnhouk CC MIC books collection: Uf WRITINGS S70cE" a 2
pemoctnms ) Revu t2ichns ~ MK ‘oe tors FIRE He HE POU
Gene TRUMP GON HOLDINGS Otakes Maus [RL ECHLE

B WIL IM 2619-9 Do Nor Phy MB Ieee FMD HEN CHES
Ly? PY SAMEDE Stee Le ote Ab boTHT CAN bbs LAVodd te liee/ fA eRe Ape FEY ye BARRY Ladies ‘Bilon
q / ! 2.) BAgp A conn AR PIE MMS 2 7585 376¢/F5120 in PO apa Lo mers

de F Sit PREM

eS Cop BREE AG SEU | F1B 1), |
Paes iPea oF Colon BiH) Te Oe )Paeh PSM
KO NCRAS Noapu e153) po o# pRupacrty/ Hore,

ibchailarniblliett ce,

te

Rigi Vi
ia:

Copy

Ryd B

 

& aur, ORV Ss?

 

op Peek RE

hi) ts penteeor .

 

    

yyy CA? 7? og,
|

ei
5

ap Yor Ola

pee

in Cee ppadd

-P Veo
v apeei®

a
oy | 7° ppowsF

| petlry re

Wov0. 000,00 ~
 

 

Case 4:20-cv-02262 Doc
ument 1 F
iled on 06/25/20 in TXSD Page es Ob: of 3 po Nite
ee

 
   
   
  
 
  
  
  
   
 
  
   
 
  

gph 9. we oe fu Ry pen
fe At SS e ‘ > egal [paca ie ie
pty oo LBL Docs.

 
   
 
 

 

 
  

‘2 “| phe
er Syn) rei

  

SENT Te, ub f E

“e - F if oa / i. sf f ov oe 26) wets ek. a aa é i Li “4 i? & 2
fee . ; 4 og i, e bt 9; g | # _ i eitye ey
i hige ae 20) popes Late?

‘ifs

age inet oft. ind FF?
popes 5 Mews "0 yes Eh cAbopner YK pasa h he Pedy".

Sth (alk of fHORE AMTMEK

Any Martti bp FIeK.
fl BLM IC Ae. AUTO bt
piptiay? i rf ye

uf GBOP pitas OF
Shy Mow ces Je HIRE

Ape Pe neds £ Dy
ici Pine: Ufggpe!- tal i
P90 E gob x WA DE -

vl Meine hy ‘ee bs

 

3 XD a peo IT
” CWE Epplbt fpe bey if
: 6 fue Nar ie

  
 
       

 
   
  

     
 
    

 
  

} is «J é watt at.
n by con aur

     
   

 

oo iis
ey) . ) ow EX ett ef
ib a ae yf j pyres Whe de

ie Pan Roe Debs ole aes

    

   
 

 

  

GWd EE Ay sie

*
«

 
  
 

   
   
 
 
 

 

oy ey _ £ firm Prod Ae
I ‘mao FRI
co ce asta .
Dy fie é bo age
19 OS sii en Dies en ff ie ter
; pans Paes)

   

 
     

) oy pect 13M ; ay } ?
” f ? a pe , ve ze wei ps a fe

Bee
he police Tea Papk pal te

  
  

nee

“h 4 y TUE iv Uy, > a ee
bs ME Hag KE

‘ pat , ai
7 pany  phmTe bit.  S00'b0R OOF. Shh fof 27

   
 
 

  

asept fait 62 182

imma LOE BS LOPES TBYy eae 21 of 33 iu

PRE oh NEL) AR} be TO BIRKL/) LUM jg CodoM Mb) Pee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OD CCU CRE Cae F/O fREGIPEMT
A / id! Pee Day ge FEY Plate : z, 2% 3
on =.
| SAP METKe LY! Jeb. fe PALATES WF Cee ge
Fae. FOP STOP ¥ Stdey iisdé LEITIVE. &© ho Pas = 0
Sry BOM SN on LAT YO be : eee 2
7 20 Ort LSERED By BL yart 1A TEs Se
Gow P thes LM CI MOTE laa EPO RL (27 2 a Me
— PLGO I piles. iY Hockey C DAS SIMO LES : | a 3 ee
| 9/6 114 es
ee) gor OF ATLA 2 JO ® 7 [Geo
i ait 37e Pp ie
sy [WENT TP Wwe AU WIN Po i
Le VP CK A piv Ae pW Fee wt OF Me
a | ‘fe ) SLOP) A id ME fx Poh hth Fat va
e L WAS Wht Me HE RETUY
ih bup MigHed- Mee : Te. YIU &&F a
_X _ Ti ve by Datezy |} Apt. Poppe Bay PC) Eye r
2 HAR. E SCRE bP STORL [PT PIE :
~2 | shen THE PRIVEE 72 2 RED Pics [
=~) “ur BL TOW the bz: JoAP bhp de :
3 _ NUP S x 0 CRNA, Mey bp BF
SN Hes OL tck Ad oft De CAA To 682
wy Lk he VRWWER. Pus. LTR, HM. [PPT
“ Kroer ke Gtk oR FEA a ez2-
ok tbe. WARE AA J pos peo ty
| =a qe phi VER _ TOLD ITE TOME [pepe
sk (inp ust WE ATM:
oy UY Ppné AceT-©-, ) Does ip $20 )4))¢ 2-30 PA
Sou | Pes) % e+ P/O [ig 2 200M" AWD LEFF
: Ses tak. PRIYER . Ai
| La Tite PRE Faldew Me 7) JUETR0 S7OP-
yi EWI P Ate DP Do Type Ep 942
L w np >How ME optite ae pice i nD 7 Frutosee
Le rey PU 6&OP

 
  
     
 
    
   
    
    
   

 

    

   
  

7; iP 7006) led on Pople nTXSD
ets pypomensyy ged 0 Wea ity BE ES Fj" [Nh le 2
LG Cheech oni ot Ey Ae iphone poe De ‘ p Ma pact Wd g a He SL eee’. ALU jd PERIER
a 3 ad npsurapte We, Sages fl. Hea DS / Pt PERS ] FRE LIS EFL PYTMCE
ae © AT oy Uae Pe eau Gf pe L}4> RAPS,
a3 a Le me SupRemne COURT-AP
eB ee pbebsiy 2 SR ae SON) it son mAyor) 5 Jen ane
7 enunan ema” is fee ur eI gre
. b Ais Hie Be SRE HEE he
p wire be 4 EST Fo, Resa ih

Vil fees
TUE 0 peat - /J¥u PUULE
, er fiee boloKiash PRESET - 1
nano we ieee eae sae 74 00 (fu UP Th JF TY T7 te 2
23 Manes kang? toreusoneres ee

V3 9 touciooaes FY i/ Ly pOcHT MULE ME PU}

Semokee Comsyook aD zy oe, WeeT

ee he Lamon warm egeerece? Police bilclftlzy] He La GE SID

eee Ma tra VEE Brine ptherl S| 38
aS,

gyno? NAS
eh Ke aL ARSE

 
  
   

    

     
 
   
  
  

 
  

 

     

  
  

  

ree t
UE UR LPR) SO AZT LP EME ng
- RT RCI m., Motion 10 oF ae ee eco
MP bamser aay gl AE Hyp ‘owt Plisno Nel 6tety or PYLAL PTE OTE Z
a ty 2 Bite ITH DOD STRAND FALTER IA) OE
ON ee
seg Cl eae uuae paar pe gor be Pie tle Plewp cuien As Peuh PVM
ie | a esas ees Bost sh iPor DEG FROWN POAMD
. ol Beet MI PR 4 Poi
TN ee : ee SHU An? DesFen Pit De
ae aa: papeorr NST Perio ens, © Epa)
° Et ae DUA
be ait = Oe AYT 1% /ALEEULLY ne
; B Me Labor TON aa
an ESOL Gia Cue eeebles PRs DTOLEM GS spate Rp aso)
Ee BeNOR Im pe Sipente WE PREZ
OE Sree Se foes LUE Z
Ee eet INJURY Doak indy ——~ Po 44 LbE JA Au ~L LE EF EU Pp Aue
) GuAcnphe POR eMATT ManaNets tcc | be
EET PET Era Saas Nei jo Si Gfolen Hoe cul Pre frewcek,
ran B vali 190; oocon finise on ) Tet; S [Pf CLY He PLE? Kn 970 JE
: Contes
/ - sre . tHE Cb oi Bit JLT Buin Re
Lo Sa ine RHNB 2e12-t70kt wwOM)e Books Munaue
te i rss We yin if aby “eee oe LLE cet OP Hu P Doty beccut
ee Kia sf aul 30.00 ‘
ft zi aoe ; :

IP ORVIRE Yak GECHET-S
plow Waren ue i oe AoP
Lie
FRU) ky $ Oat ows JP ET WR
REL fAul poy re AT
1D PY DAM hee BB. SV' 008: G00 76
yous ee Lee p fe 020 300-06
fm KP 2b ? Lobe) gb
inv VLUS OR rt LOIS Fost
i Kypewotk COU WT Vb DMP DEPOF f

 

SO0D'DIIOOO dO PEERED iE”
ew. CT” (fess, we As
ag: ON Nt BPOEA WS

CE a awk Bia K
f oh Dp me MY fae Bae oc on Eee? y Vv
reop UBT EW Detézu Pat 70 bby
mete) coup Aye pray “
peor UNsPN pogocin be, cn 9 EE Dook| Pitts dosnt fig ree ooo Ls.
sh bus, OB Mp enr [ . WuUpileter fp 2b Bt Asi Oh CAA pe!
LEAT ah hea]. Fin

CV nok, ER bea OV. ENUM NVED S20! 000-900. 00
Vinwties, Aap Riou wl Degen Pty Is 7? KETU
PLL Sey) 2 Bontes! ty a Settles Be J Cope Jepokia {G2eP ides ot,
Case 4:20-cv-02262 Document 1 Filed on 06/25/20 in TXSD_ Page 23 of 33

     

~dabyS B 3 hunus-Abunz of foot, SF y . . # i ee eee ‘
ERE he BOE GE LLG Bi SEER ISCAS oo p Po TT eee
** 'IN Phe Lb Sihesnne Gomer ok tne unio tone ef Lares ened) roa sany! i ° "

 

 

 

   

       

 

      

 

          

 

 

           

             

 

  

    

   

 

  
   
  
 

   

  
    

 

     
      

            
           

 

       

    

  
   

    

        

Lazy ss MS ~Shyy Bettis VeGop WFP 2 22072
dutty ; 8 ee hy ee Sees frei: CUT ee Pe ESOL bon ple f
els 1 Reeast Lanier ncact wsacouce eadiayee EGET TE gen oT fog
‘ete ens tnd J ae Pantie pia LEM Keoweyy CauDs SO LOCE ver?” pO ee “ . : : ~
Jascend polis Ba il alan Soto " Lay. 2 ‘ ; clips. uealin Kosants LIST BE WA De zope!
es bee 5,.} 08 Atte | ( , Sehes Seen, - : paren
OS SEL PAGO omemeiey ee a ee saivtey Wis oto mith
iin oa edo, Sa eee easy eee ETE egy $M mead gotiimenied aa er, |
_ FOLLOW Signet ouas  IebD RINT Boeoter tasthin Whe #4, 5 oS re 7 a ae ok op cee tuiets Linki BEE dies tele SE ic
BE lage me pie io ra feet ae as, fea? Bel Pe ee ee
. . pelt pa Be a, A KRG . : “ yO fy ae . Foun agen. PEAS, a5) = fj é .
_ MESS i Diane FED ey got BREE SIG RE iS Abert ane ea ee
ETAT SL Gees LY Oe auh Dipnes hee eeaieae ee, Bie 8) Psu tig belo eS eer ne
Kinturst Poem thine eT LeewLy Cbeeee GHEY FLY. 8 Hy id . “apticgete ty 4) A ee i Hy SPP EIL
| Cag hast preter? the Botwl Ered bance Po Set ees Ye ste : ie of at lets Artec Ws
REP Pano as? AP Dae Ce Pik a be Pes hea ia fotraise wie pt : :
Le WE Seine tower erm us Hed sire J jols POPP / Sou SOPOHH FOR y ] . a Teer BoP bexs : Be fet P TYEP
sb }ie Unrreo Siktes oF fepmate Obie - fen! Doretadichson wt Pe- eho thee See Mi : ies SIS TABI Leta sea ee Bote) * ovat
ror chine Athens — Absit, 72 1) Ker Rich feeey- esa] PY eae HIE tad hyde it elsege Reus emery Hp PEO Hefe-plp EMeployet  t- frleues seb CuFt
Ned Women FM TLRIE [ERGEX - 2700 AEUUSTH PrIXT? 207 gre oe WSS erniaT "You e puter Iris t SORES Lick ALL IPOLEX J f=
. Ohy pe plead Howsroptes et GT PEP OPI A on TERE oo ae mone |! oeosyiiag hs gist
CUR SL BL Chmoe pe on areeaiel Saal . cof Seen arith MORIA gee eee ep oe Ore es | Hou
PEN DONAS Mets ee pee: Bie Pike a ist Gf ; ie SOT ee dieen y) p BUST, io bie pee
. Aenea >? Dera int % beled Bao Bo7rT Tope P Reus) forte wo sy) [Heros : ey so Tee PO RMIED s
. | Hoesive Sheedeas om MERE] Hees Police) is Pa Tees Pe EE CHOTA Boer }
FC wil) Sock Pe Nae feees GIES GALARTE O, FELOP LDN SOE OE pat eopy a
[7S ike HEPES SIGE EE Maat DAS wants Palouse | Aete Arta PE anim - GEG D Mews ple.
oe STRESS! Or REE mre" rea ilite Romen [Cow spa L2/ Parepe, 5faniFH Bae Booka : Mev on ;
otthvR, “ORT - ted Tucks Toons Aa BevearbEl pyro OR 1) pure use oF Diacks' $gi7 PCOK SFRTE }
p De Chima -TRSMhss wT [26 12.7, (20, 1S, Cuan Ayre pgh—za) beigdy. Se ee
I mea ie esa foe pio tlm wrt
bey.
US Attn Wookie Ok DOR Bott F OR PEL? LICL Peng /@@OR FEL PLE? jr gyp rean® eee S
Os fier Boe LAURIE Nate Pa boo tae A PoP PRON OF
wie wee TEI rE tee chi Taye PETE UE he mosTens apnea ehs
pewoupreboyoak ATT Hite fel tsthiet OD ONAEAT PE eT eek Pn hee pe? pre ORDERS te
ee Aggie ie esas yon B M70 RS
A F CO RST LING + ;
yupetiotes | : ae: i ¢ ot le sicieed 07 [ats wint Hos figt
sient 2 th Fite fo ve La = = Fit
. HABE) ai t a's UD Au DLAICS 0»
¥ f TinBe. CaycdZ ORIENS, PHONES ET ht, DP = .
eer eee AE tee ee See ares 174
ORME UNITE, ice Cand haan DF IO a RE erro; _ MAR IS SE
Fee. Meancest staccons Hashes Hash tie fe Meta Daves BO eEISE Lea é ap Ly Mtr we
i, 2 ‘d re.
IRURY Pekar | OB METHOD Weebl) HE DERsae (Op Tee Gull WAY BF TY LETC Clgees carats ,
on Tete ey bias ipo HES, See. ne ex
wy Bie eee ae Lai i aise tm 7 peg RD
aye Baek, Sollee SPAS pS srl El Blak i ie tener CAO jeer WOE a 3 Ineo Pps (per
i eT $e OOS HIN fhe Neus Pes B/0'0anD0e Cor Moto” 1 eae Se eer LE AN Oey OF pita Hits enka pace]? ¢
Binslere a uRT OREEL Apreg icc pt) LP LBB TE f Eo ro ie im pt sin Gov Mion Be ati, 7. pe Arpaia 2eS
salen INL Teoma p ei as eizueh ee aoe “opps” (Som. Re lern sabe oper ofc eho, ote gers ee FOUR BOR }
ey a, oh Oe OP Ge eee Te Cates Egy Vora pd (Bas _ Rept Cade Ln! eres! BEDI) Bpowe yadchss | Yea Brguiges to Dak Barone Sh ee wnnyor
SIRES, Seas Pg TED oat er ioe te er re ea ,
Cy, . g 2 SF BELLY. WU RISE BaP: . ” Damgé oe bee. een Ait ; am
nal ee RE a oa a
agg gee as SP ile Do ne Boner ee patie oti cs see gee ah a TE Te cor
. Loy Rh oe 3 ye age doe pe ib ww Help jue bem FET. As ie Aigpnt Manne) NP ly E1BY . pes Lv = Ce
RT I aie Cero oa - IA are POC PALL LS yh ostenheclie eag p.$ne1P eX!
Sees elt. cE PREEDINE PreeGnns ChilPdeus ROM Ie 3 eget ae IE
Lo fee Spee Lise Of DOMES plniae 2 1 WaT Pee ee age eee Fee Une nis Oe wire
we sane Gis es , . ¢ Se iE ey ips as Resyertusep ;
Be eee tel ign ies Tie ie. mee” re age eae i rsd eae lige cea Ore Fe 1h
3 ‘BE i 102 Be Z : 5 es |
BLT ER atin Ee 4 33h TITIES aan ah tnys REE A 5 EHR NUS I ee ee dared Mei ok pane I pespcbaedsjorey ce /cikk wey. !
SSNS EON SL ORLT STAG CLASES SoMa pe PE BID: lnsed Hao ppeeOY ke, ee Die eared Diora iia gee bp RP EN
oe . , PGES Eat fleet bake Resear fae pny) Gah pi ne 2 P t

Fe Ui a a S fap HeeUe,
Mb Dowmp atin? “to fee bop weey CAL) tie Scea 13 ecoeNy ree Cone cu
d PIC

    

NOT where UO ACLIVING Gh. BUF TPE? BEN
tbe ki ) apt se

wl EE FLEET LOR
Beanie . Police fp At

 

 

a buses ERLE ITIVE FE CLL) CLIPS ES, brag Oe Ee
we: Keb Ba Petre DOM Ee FORO YEED SELLE TY, FOR MRD RCA Pet civielcontane ;
hq. Dies Me VP, Be aes S yitiibcn oh Beiip iy Devan 3)
F 20 Bi je Die z. A
Lhe ekg aay Bom ater A aD egal os .

5 tes Be Be
Spr eee an Tn iD, Eee
a f° ai Pesan eae WAoscilyie Goh VASE

any be
7 of CHASER PDH G9. DOCUMENT 1 “Filet 671°06/25/20'IT TXSD™ Page 24 gf-3e 2

 

 

 

   
      
 
   
  
  

     

Fou No. CUZ / rou SBN Fok; ce bjs Abed lhe
sect ay Petiie tor Cartlonil Conirct Crt PEN LOK fOr REVI evar biden h twee Mictey fay) CT Y yy
{y echo 2) — — i cosatdits ek toute Che lassie pee Pigqyerti
ne wv ; _ IN THB SUPREME COURT OF TH UNITED STATRS as Fy ee /Oee eR of Je ABA fas
“he Oy , C i Ae dastice db )n Bo tunis/ spud Spiuitivyore dbyly coher Df (eee Eady
Ce gh —__ ely 1 dime of eMiby Name of parry. ch WY LHF es per
RQ cs —z PORNE? fy Teli? HALA et

‘

i - A Vin Degde Le PA .
a HM BOLDIE FELT Heer, til nnn sy mu An
CREE

" AA} Ane J“ 4 a th,
10 465, LALIT tome of paren, DewAel ) Park Rul ABuse se fo wen SLA VEY ws Jaf
GA Ee. Rompe rn Shen &fO01 1) of Houston {Aa vents if 7

 

Doo gee
Reno, uP ROE REF ie

       

PERRY frat EPIRUS TE nr
: eo REP Gd OLA rs ry LED ew Mmeat) oly Ce /Mezie Police” (eect p Dash /ecrsrPbuse TORT DAPI ms i GALE
Br, DEPOIDAN IS ETAL ON WRIT OF CerTioRaRI To THR = ECR ad i) f rape SID Bhp Didtl On? a v ne
0 . : : : . oy a
By eR ay : ——— (Name of cour, eg., UNITED STATRS COURT |, Ff Se Ae Liao} ener, als EELETETIGI
¥ Bey \) cA nin 6 SOR ATE CIRCUIT BU STMT TET EI LE BF APNE RICHARD, POU Gg
mt a | i 4A Lippe / ny £ nifD. 2° Arenas one - excum 4 . tt toi) Y ign ele Deroy NEE RYAN DEEMED a7. FY
*  AMUMASBRMLY [ PILEBY ED EM PETTTION For crrmioray Vi Ved S2yAn Cody OF Hon sza,2) Police jared eyed Oni MOse

vn MATING EMMETT
py ANTE Ts [EIT Ta TN aes wee hog of emma af ronn DEEEMD IAT WOCOP YS REVI LIPO FFM BeficheS -
ERMAR Cin OF Hours Sings. acco t "(aoe rary 1. Fort US dou dy OF AEl eIe-F, Sosly OS Ea LER BOIPTE
FAD 6H Bounty ee Pofolicg Z idee) | Gee cininy - pinvapsenns/ LP PRIMAL.
presi form a, tee a Va wo Baus ul, bears fal ores aivihe EDWiWe PERLEIM- MSOD-COURT NY rile?
The G9: 3 oh AGE PSE PE GAL é hel Ged IS {Felaphone number} CH Cou Wes Col Ty TSA Tis Slt Ai)
] pet AP HE if Prinined syA7B 0” Prmsaute tits wir] Spt Bei te Ae ken! 2 OURTY Ngee 5 hey dtl tu wy
EY Mu Mprsine enemy je ng te ee old tt ll 818 SAU BLL F Mael29 a ae aCe an
5 aEALS Rofhry Pe La, 92 8. & i411, 31 La. 24 690-(1972), fralaiod courtesy of Hudtoa, Croyko, Kocbles, Brown &, 7), 325) 5270) MTA 1 (406 D7 fe
Lint M1 DACEYL DAC RATIGLAIGAN TNO MOM HERAT 108 .< arth + ~ oo neem ene ae ‘ olan Sens Fen Bet Gh ony" : :
Bore 20ch. orb SESH 4 138 9] BOLTS 7) 2014. 113 A] Daal yn ig tip a Cae TYG fy AEROS
: thom CHAM ~3 U-SSHMAUe tam kt. NATO AL Actes he P39 Sec Bics ite. Aevi and BaD FER EMe Fwee
‘FEDACAL usiychow Law Pat av Glu ew oF tie presen} Jas Dictop o MeRME worn or tie SS uphean E doit
: prc melo Abn Clee LF oie hs 2.9 Joe Su Phrusin & Comet POSE SY OR) bth, Li
i wd 7 one 0 + f oA op gthadd] . | of FV, te LRP PC > f% 4 t; oa ‘. hd CP
IE Feap OF VeUAP oR be FUR Fox TREE f Cilpseiy” Rha pele wernt falc @ Mie ict1b0 et Ha Efe?
ay tie FAA OF fa! oes Na Te An €hOperT ep EMtk Bde CERT VE BA Lon pe Derentipg 03 001)
M 9, 57 AAO. Tue HUD OF Deg A STATE OF Peas Lev shee AbDG/78 pase Palco Qityhae) te sMenes Palicklié on

eo 3 fi Vent) (Tau? Perea ninth 7 Ae 11 pads
I. ‘i WOQAEGF CLOLATI OR. Milan PR Limos | Phe SOLE Many EHP 1 il P-FB- Feo PAHOA. Aousypan Lites : pb id # ! H
NN Sto Ss FR Natt UOLITIOM US Cams Si RADA MbiSE OF FORM DOwALY STRUM ICED Lee W Sesy/ Fauld ego Bust
ORGE POitEg epuetugr & Rawr Awbe7Ts limps 0d IC HEN PS NOTICKETS (00 Coe RIS Uy PS a GU Moai Th9 eV a Bopy f PACS
PCEIR HED, Ca) Pen nomers WEALy R AIBE era) Ly Aipen THe Frnaps syunt& | Aseacy] wiikey (Chae [ges UP8s Jibpk
EST DIAD GB) Deen pint Fay Lily Sueuty Sau Staewse / Police [Mere Prhiek Jap ere 277) ty 79 bows ror! UM fo
hmrdoons pitiexiisccen, Stnetcs// MoBidet? 14 WMAY I tle AN Linn? L1 Bboy VI Wace RY Ae]No RLM EZ Oy Md PED
ee) HY) PernpMens i HLy (URI BE > rap riot Sai Nhe rate PC ArMcK AT NI SMFICR m Tees Hibs 4
1 weal aR ae ee REE Tg tip syn Pouce Bly het IN Hash tite U.1- The OA pone
den He SNS, PADI EAL a PN ahs ae
D> AHOKT SE Map RIAL then | BAY OER ST Au F; L . } bey 5 Hen re
matron Semon? PECL Mae ffs 10) Pies! b OEMS in Ul N? onl Ws ty Aenie fy tiles sha 577 Aut /2Op fa eT (ety cA
BO Nii JD poe tp Lhiv Labpearnsy Vike Ry An MM) fa SeEnsT ED EMM 1g A jt S j 4 THB. 3 “atte, POE ‘ys [Bo DY

ine + iz OF TEV AS Sia BeIy ihe WAS K are-ke Ch LRAT noe
Par Sainte: ees “he ae | eee Manon tye th iprans py MI LJ MOR BY HES

cee nD euiLT JS Pube Pl Whisk 0 Co wer py SUWAEY 24 HAE WB) 7h0 CDRH Ww bus Y [Jair as “Hi
oo ee ewe ovo SIEM We Deas jlenee Riss thes p rvisfoh Decrodts
DMP CTY OF Hoasmr sy Ayes pease PSST OREM anand
OUR WRIT MEY / hi les/ Noe bak bone ee lea Man Seakn We ther Tye7e7 1 ate (Pacegs Vashi ee
2 cof uagl ties the Snath. MY NocuMend Cok YS ILE Arter! , Brkt HE mast Raow Codon B14 PRES) Deal a
bY ATI SOE MN Te Dive \- Ceaser Done CAA GD SERICE TOC CH) Data Di vats « POBLK ht Mente 5907?
CD ONES REpges] ON cia MIDI URE MOVES FER ALL fiesPr tis AUP PEC FEV Lice?
Above Manet 710 Bare. i. Tks TRY ILLUS AT MIGHT FiendiD PR Hep icites pay FOlb ge
Lucite folue spi OF PEN Ms SMEw AB OSTD) LICK Keniry TED Chas bef De ON af SAA PAE LOT ARIZ HLS ff 2- |
oT PAU « Kens | kM Beandin st 70 (AY & Bb I AON? LTTE PIURYS Je Le ILLS BNF
LM Davey bin f Chip he Arrcd OG BYALIOD EM DTM PAU 3 IN BRUM EMT AuP Poe /<s
Gy Mie (DOK | MOU) Be p PAY BIL DILLIOMEM» Atp. LENS TD EOS INSARY 7 TE
CHILDR GT DE MAY DID AL) De Nadas 0 26 hea DAP be SU FeTCs DH Ihe Deh eedt
nee Gus Oo MEL hee. Bab Beles enen- Pius Lanes ® /0b00.are. 22 Ey peralAnt!
Renee (ee) ine RES je LiLe POSFES po OF ED EMME ALL P ZVEN DA ef
on . f a ee hae © C VF on by g= " \ }
Hoasbu ey Gussaiveita AND DowicD) THaksd BIKE ps Police MIMCL 24 Ine BIL 8Lluow DESL
¢ ee (0 Licelsyinge 1b ber vane pets /f Ie Ciinser ] We itd) GRsh ing | AHS IA Dyan) OFFA). eu fer
COPS RLBUT HOLA OMPUG BNMTO JOE PLATO TO Us GON aah Boek / MAT Dette (Ebb KS Sip f JOUR.
, aa i 61 WE Baile fo Pp Pad hath sn DEBS Lal petite (goks Sy os gla nue!
snore oF flim | 60 Siice WOBof Rick PEM 1 De vA Irtuns 4 fo REM DUE |
Police | Seaver? Jeanie fokice Lhd &n Fe RezM ey. FROM OWL MOTE IRAY
, a oh, Bip nee B36 12.11 0B 1 We THESUNSY Lee her use JOHTE
r TAY Vem Aas FORE CRANINATL TRIS BAGS [PY WY MPOWSS ep IA Woe
7 — REMH ORAL “Segens SY DewAeP Jan IRDEMS | REAL: Diba Le NeW) Lyn
uti) LARC Raab wes T “Nest © 50 Cen ceroe 1b) en Vege paid dowr Ar Ww Fy CHASE Die Ke ;
- AG ik BOW 17- LuUeat KLIFUsLY OLE. J ILOPS—= Moy) YL LL
trent int wa orks rams cit usin BS Ap LaaW ah nts Leben Arian DS By ome Ylocbel marten.
. SIRE CF SEV. . AOA ALL VECRTEE, V9: ? fy’ 8 Ly t ; c Ce ie .
Y ~ Peon fee) ee . Sa IDE Of CP HE bee 5g Tt Wchaby Chief biLeehh. SALE OF Duk sb00 5 / dp
(4) Nee. CER HORS FEIT OM PPR EDIT OLE HBUSTOM IO LICE OFFICERS U Nine (S0ECH I ACD | |
—— ns -V CnPy OF Wogan! SY vegan FAVEN 7H. ine I efor
hi Peon OKs FREES TONAL CT eros LSP F220 ly FANE CHY LTA “i MEZD x [Metre
FoR tonlipint EBM. REV EN: Ro SDs IR CEOURTTAL PIN Toni 4 LUNGCS DW J bz] da pown 2 b
f re LUBID fe ins ores Orie bod. Aten [Rien OT Tite TELA Sout CHD
D Pp Ge PME MOLT Tele TENG LOMITA 00. Fp 12 Pek he (ib ZF RiphsT,
tiie Him @ units ba) hd Fey Mey BDUEFAIDR. bees (ee v9) y PID LA TPT EY RODD 22 Rl Wt
PARE 0 YU KEUUEGT MEV EW EM MED/ ELV AUD PAP Aig PEPALES UBICES Th INCREMSA-T)He.
oben BH LENE SA Apeys 7 Ave exfep 174 MpLLl oe Ws i Rh Dau Dp Kg h if
ADS CIN GbUNw SIL AUST /NCREIEE SHAE G Elba 1 HE ouster fo Licefien OUgney 17

ae ft £ 4 2
Ey SO ee NT ee er Pe rt a eet a ee oe a re eed
pre 5 —e ee fi > — ” =r MH - ¥ om Poi Fo —~ me, -

 

 

 

           

   

  

 

 

 

\N

  

 

 

 

 

 

4

   
  

 
        
Case BEN BS BES oe NAPS EI 20hb, 2B Page 25 of 33

Bholg yi Fee : “Gh :
ja} IN IME US Su pREWE Cot WADCIOY 3 2 heeled
BRON Peet ne ~~ serene, > daly Say 4 ann
BIBTIOLG GI SF)  CALANVED BIT COE OVA cs
MF ery tonne EA alas gs
ex og5 EB BUICK fi9%e /Dpdipiep? STRUM PP
UIT VES EH Ade peu? fe Men h it Duethnd B= ToS yO in & tel Ads
BIEL ON op. PRES DEM LOUISE BLI0 rl Gy AIAN 75 bon.
ewoP US coe, tes qusnnty S85, /) BBE Bah) 77 202
Honbk 10 EmOvV EWUcet ORDERS OF
DovALd pun? JO PER NPMER, MET) UIL BE
WO Prete FUE D. Prec )aW REE PONYRER ORIPOVEPI © 110 F PR.
sao nln tye oe © EN EE fae per /HaAls
MILO ay ne OUR DANK OMENS f SALE OF) OME
Lr leK Peo faRTYs 5 [AY Bt FRO AO BEET: (OWES
EUUES GORI ALL US PRM HERO PDO
pity BY 2 DERM AAT” folic: #26 HO” oy 94 Bddon
Hy bot WSEL fe Ob 1 dbp OPECLTY (1015 70 pp 2b Bpdires

Cit ef eles J Yo ALL JAS DAM IEE
DOnmP v [ies feb WB) ded pn (4 ‘Spice

Spare OF TEM CREE Hitsr2 OT Fae alaAe O
Bick PARRY bib By ibd OW PKS LANGE
[ WS UY S DM AT POA) fin. Rewus (f Hoe Hors 7) P 26 BLAL 6M
pense Pots pAb POT kLI OW flk$ De Or
Mapu Ye ¢ Vice (piper 26 fO4 A eed oe
np ; ye CO Lien PAD el be
qe REMC ey Ae MERIT EL) Aly &-
DUR (Bmp M7 owe JED EM Mt ETT
ia fo pice | me Ey RY poste ([& . dp 1s
Ah mal yEnE Cosp PIOORE OS ee Ve
Cee pepeen Dire? 72 VEROSIT BOLE MORTEHE™
_ Bp S00 000.20 0:00 A OT Oey
Ln DEB.) CAAVEP YS | SPhE Ded
J ILS rf LEER SHU flisy Bole fCETUNA
[iy ME PiAreey tli ARTE VOR AAS or
And Bar WEIS CN HO Oy ED Bu he yl
a ce A aa ® [BdURYS] DEPOT RSF
Qipnpige, Lene. FAAD WE DOme ON
Upwey s 70 S702 | be MEA) ROI Te
2p W DREN. © Ri PRD Le: rplAu 74 08 Pp) TPEF

 

Ary DOCTORS Lh MAT St [)OUETO! 4 — a ry & ie
SET oUt Het Bowe GH NM) GONE TG | mS

A ete Lp GTB FOLICEBRUTICI?Y, wg [Pole
Fay e Vines 0 Ee fos # a odae$ O20
oo aT ib RDER TO GET GUT ON VS nana fe
cea BET) PORES] STEEL” 5 BAL) 0?
Fy. fn ‘ OD Songpus ye. pry ® o 0 pee
MAR Mo las Dir pees ) Mid ae eee ene
L ph ee. On VAL EE [4a e Oe i
fine, Oe ah peal ORD EM. Sen TEs
ins 1) RGD OLDER. het E Ay oe We (BALE
Out Die Pept SECA” be Kel I yWMeys PEPCELD”
ioiiccdep OF Di 30 AEDES bea be 70 dh pont TPE,
3: Yn ges. pene "y L ‘ epee” Lit (EAC.
[BLA A lp DOOR ota Ue tee.
) fay COON 9 UH, Bee Rlch. VRS

aie) PE WP wee ”
RE Your BOTT ah oy P- | pur PEC | |
aero Ae Pew  eouRy som SprevrAyapL] Mie ? AG oid BPE KORY 0158
- “in DEI OF LEK Ce
| BY MK COLON BLY PRES) peNT - CORMSE AT | ;
QL4 D0 AUGUSTE Houston 17 tor Mad PEC TIOweRWEL Y Riu) oy)
TT AAA SDS 2

ae Ty oF Jee /
Dyers, mon. Be) mA am pee DM peer enppy mew, apclioly

 

 
 

 

 

 

 

 

 

 

 

 

Case 4:20-cv-02262 Document 1

   

   

ef nf TB Ab SH ot A ome LEN. 077-Ub 4d) daleeyrns,
"hey Sie Li a Lee i Camtbitct- $6 1,
UE LE BESO

f

         
   

 

Ei IE PDT UE tit cee
iC cy roa 7 Shits ah aD IPE A
eee pe 8 0h hhduatroasee: ‘Apes BA, Pl.agel'-~ JY,

x
vu
oy Loko n ite Hes ea bu Gute J Couuzte sae Seen ght

TF fire D
wi

    

 
  
  

fs a ies 3 ft Roi ery uel

J (os

ees ee vente pie age

' ge fo / aieg Ti oi hee ij Ae ee fe ho
Aa iy ee ae Ne eral

 

ee joes ee

508 iE eae FINES

    

 

 
    
     
   
       
   
   
   
   
     
  
  
  
 
 
 
 
 
   
   

8 fntiae Mugen hel eth Pos MOTION, ae He :
RR OLR: RL AL THESE ey feo
WW i aig TUDE AR UIBCNE [0 5; OF
0 4 BAT ae fo 1
4 8 l PES ze hon DROS ge ; E
x 4) well A net ‘ii "ie bolee sie Ai, Deca. ey
yo" iat veed 4p Higa ¢ Gouwly ee eon ‘dapuier Pe Calaceby ta
S ur Ce
& ee Hocadan ee Coats PRED SURO BY Gohan aE 18 | PENT | Caed WS a2
ar 3 yn yal We | wiih Mere Ar Anheay vel Purdy 37° (oh, sivl ae ay Hpbi
fH ey ¥
oa Oe th Mime wee ro TY Mente SYD; i f vee fe

79 2a.
a
aFE-

y Anp tr lei ee ) tone aA,

t Fate et 1 pile mee out att ie got
Lienert,

wey ott

DA
whee: ‘nad Ee “spore tof oy age)
penne lint GDL NE out 10 Ont Mere stop.
Be Sp bey fo nupnsyy samhanl AIpsPocns } aor pag MeerIeD
iis Mit AAD et world HLeemieny AM keladuicte ATiMele
My Feat [srteud y el rhage Heh as et Bur eae Mop Moir

lt) Lind sue Ar
ott ¥
; Re dei Bib pir Mais biz fee De ie
PB waulen DY orf Fl De

i we 1%
Adee Lg S / tA

i ge YEE he
i Sut el pan mo Rivets 1D Bro! Hey fds 70
VAL ec By Ps ner cD He ah Ce epee

DRWIAL wis tg vot i feet
Be Rl dee
OP SHANG 17;

ge As 1 toe 3 hegre A
‘ oie
I Ta Dio bel seers + Ano LwiAg Z oi 1Oue- oa? -

288 fl A | You bir jae
a "1 Ws YT Miia

ie) (SQ 72 CERES eo Ee E>
| pzye2 passes cs5
Bey

PELE,
Es ieee
ayy od Fo / &

Bd
Se Stree

DR ise,

POOLE
ae
ita:

2 od Moapesf ©
very Xie
St Deere 7

GR

Kase pry

Hing
RE

Whe eteiag
ee Med se Nook RI
rr siya We. Paiva Wor Wake Fite eu!)
TO Stee MM. yi ie SY ed ATI sv0 7
Wes bag ray é ( bdupy a Addspee
Ve dl Fale ee Leu oe
A156 Mnk AT 1 sue AS ) 9 oneal deme
| layne ea (i) Ue
ORdENS FICOM Bel an

et Les het)
rep LiesdaP “fee dls ALADY
Diez eS Po wie? TRAMP Prpttr LU rare Ay Heh fin.
Ww. liideee sen pe. AT, ep
PGi STALE LE Rig =
Ten AURA PREPRESS,
vy LW TOLD 17° Ws I Cie Ef He ake VAT MLN 2
win prot? pespiea pe Oy eee hess Je Bogaert 7”
R pimooie Tho pene wicker 1 fa an ite CREED bah Fikes Sikes ,
Ly, eee 9 ce Br an
CON ai Opti Me Ib OT LAMP Fetus ae LEE ee

3 i) bras een, /f LEME) Seg soi fa ene YOusE, hg
ey ww huss s 6) ohDEKS tty Hep sia/ tein ooze] i4 eke
IN UISE © C tolaces Ia etee Yo cee fe h. Rice! B18 bw fohee posts 4

       
  

br Aa TPR,

Ve Ce Shots seat i pe Eps ag ooo.
Pena Semen d i Bethe Ney Po7 on ere Silene —

BYCLARE dy Lbee; aA ? Te) Ue

anf. t, inst ins Wo Paha a he wig py fjboRens oye 0 UPS

|

aay

Ht faa” “path

 

 
  
 
    
 
    

i
Wy
we

Filed on

BI

fereen’ Page 26 of 33

ETI DODERS N&tLy K AM ar F3 L374 3¢
WH ta 4 be DFM Ly, MOR BY 0 me

0 Resim fohice ciptige Ader Acevegs ;

1d HB MASy Meant Tet PASE, May

Net

sk Oia i -
Crk oui - ES oult Iiganiosre Sy 10 Tig me TOreN

‘Mr Lay!

q ti syle

it ag gate.

  
    
  
 
   
 
       
     
 

 

ptlocmetaserrons
Baan Aeombies

    
   

ist Tessie Peed ad

a } ,

, é Te) Drip, ANNES

a nie eet fia a4
is ne

nt nnn Oka
rape Heron wOpipy
set

“age

A Gens TOR AER
* a Wi abe, ug
# g emis

 
 
 

Bie an
aunty lf M phiy canal
PE

7 vee

i i path

fas ks rR :

 
    

 
      

     
  
    
   
    

my. ir ed

ey bee
sf DLW, ut aaie.
he job

whe

   

      

     
  

   

Pant AATY k Ay Es
poe aes i mire bo

He r a od 1 A oh

re 4 OF No a iy pe He
Maw 3 ide if OF ibis
Ae 9 nts rire fe i » a
| Seeestelton ab tou er halen pate
a Ter, orien ar Peat es Nanay ei as gree Oi he
94

; silat, B40, #197) eae i Fecal

i i Le wht heat ‘ge 3 ‘
ay yi AIL Say it age Ope
| bates ey a ie ah Ce

hs i

ate aed
ee Hi

 

OY bites b

 

 
m Case 4:20-cv-02262 Document 1 File on ge/2s/20 in TXSD. Page 27 of 33
. Be, . / : . i ww Ae : /

AIS. Ruugeife joy eo EMT76 VP JPhy SUR fo Its [ROBART MUELLER. pOlY-Lb 71/98) 7061) 9 1589)

Wey: Sips /Ooii prep ‘then [arene rebis/oow ChAIM - Cawttiacte Sa pe

WW fie Un eV SiNTtS Sah LEME Cpokttl- Wh ve Zi ca

en SON IP MAIOR) Jolin. Re te 23s [yy f Mey toe

Pen nop FOr cu PIOAMIC / FAwHALL ma OM [i

UMIND SINT CouRY IMIERWATI ODA tape Wh, De2e)/e~ MY,

UWE? Sere ent. Ch lig + NY. na? BER JALKS00

Cyl) Colon ie PREF) DaUT « 1URU Du Qe / Bedok 24.00 Hu bust Hedstow 77 tor

rhow torr FE eu GH 5 rege VIF MAL (OT PIOMELE. ta 2

PROM NIU KURI E, WALTER UIIBE Lieiouest F)) LU CeoT BET ON

Opp RRerl— PRM 1c Ligier (3 LETC Es ! Fas page aM,

Cen 0 MEMS 22 S74 Gb) 2 7 bined’ ppbinee :

th fyi, TO OLE TELE RICO TA ye et tar
j SA é L is kG 4 oe TAREE LEN TER FOUN ge

Woh ey sees iol te Tus Path P/IJOA MET Ro th lice ou ow NHS CONCHSL
in e605 MIT) WI SNE ERER by] Sip NAL Mae Phe y\ Fe ENP ABSS

Lan dis Lo Li Bewbrey! UE MLE Ry halen ty OF buts TOR YEG BUSY Sg ne
chp 3 Hel endbe' Bibusit Sho Piltier tesey ye

Qe! Hy Be Wh 1s Renn? Ws & MPA we Wed vei F/I

bee tne ote iiub Vhs tO ALLE, a EINES S

Wirnnehes RE RURBelwihdtet URIBE LPs Motion fO F~RE

‘27E Houstow Folice ent tl ANT ACEVEDO] SY AVES YS Rf ME _
LARS ETH POLICES THOME MMBERF Jo RD ERS AE, bn ee ee iD.
: fe

nS

may 13/2019 YR

\
%

 
  
   

 

 

 

 

  

 

veupinis

a
yy
pee

 

por tp Pay olf
EP iL JOLLO Ww) 5 AUER Mt LEV / INS as, ASSAULT] (0 BIDE 901077) fb FE
UNDER WERT VippNe GAL BH RIS [eo BUSH [MAIOR[ Po tl OFM egIo
Nee hi ean Wit De fam vibe 74 Pay pe O)zc1du ely gy fe
yo) ReuT TN PO ON Tans Police sie fry, Pecumenh LW epTels
"| Deetrvacy to Hats County Walt] DNS Ee» F

CES) Dent iru dulede [Coo piset. MM Aso seu To Ju pee KimacHt Le.

Ail Vockienh Me hes CERN PLD SHRED BY Og hort 1#- Vites Peet / Coes WS te
ANG Lif witet Ms. Mr hbdved Bey st Anup stl NE AY MIDELE

OR SRE - IT WAS Teo Much TRACIAC COMING AnD ADVE, , |
OF OFF AyD that Mle 10 wo 1d Meries Sol Pac Oe MED il

slitse A Vodkwir tha ¥ Cite To AP AND TALIA NEL ) TOLD? He, Cid,

So ee Sir cash etechascity, D-Mimm cxococneeay DID Pe x.
a Ae) WES 7 bun eLeciary, br MA STS: 10
x slun GET but LatgM ppetlis NAN WAT 10 Mt RT Seu «(29 MRS Agr?
Ape Dou pe Liv) eet ME Out 12 Off MAKe SIP AV
f MEF LD Sb Boop po tteusrt cen hee! MAINST “he |) BOT OUT PLETICD
st 6 WS Hit Au ip bet rostAd ECECPRICITY Jit thd cite PIV
210 MY FRETS [ st/02 » Then | oidretE? LUA WE But | Win MOT Move
8) HOLD |WID A BASS WALL AND Dip REVERSE Bixh PML

LN iit MOMEAT WROatT 40/9. ME7He NO> G50 Bu FEep -
SPE WIS W DELlLIpicr nya, Metis, who Pus | DR ve /P
ELECMUCITY VEY Hiri? SPEER And wentow WP OF Ft DE
WHEELS Hit Tie Cemkuy WA f to kien o1.435) TULL OF

CHSSENEEXS » 1 WLY pdr DELVES 1) beg 0 P Yohey ty re KILLA
DRIVAL Wis Net Iw PALlLt CBD ee Deny hn x CD Folk CE Opinir
Ws | Took NO. 2 Miso AT THENCE DEMS SCENE A-ORIULM.
Whe, TACK WE TN Iidve COOP SALAD POLI Waus Mj sSe
THA DID MoT SCEWMIE 7» QUT? IWASIOLE TO NOVeE ge OuF

| Red pe est How Whe rz Meee Denk Pitiver. bette 7c2> volley
« (bP LE sA7/? Shee Ws ALD Dive ret Wi RL, Cenfalay er?
8 Ate Bovettty yb PowAer RUM! fepple whnne Ar lest Th.
wie TY? Ska Mé& EZ) UADY 8 best PO SATD BOP Luck, .
AN We bhtvis usu. Atte AT Memes /EeetRici wv ( Deus JN MUETIO
. “f MK bs Je d mg ? ; 4 . u t rf
Pp) NIAC AL eM AZ pl SID) eU Fapr4 fey VILE 2-7 Woy ae Wt
Youn BLaCe winta Bire }, REPO MIED 10 Ste OF LACES

WINS SOLD TREY CH eT OFT DAT

238
p
Ny

4

AS
ui 8B
ORS}
rs) a
Paa

i
we :

weer

   

      
 
 

    

   
 

TRIBES.

Lf
ca

Fy
Pande
=

2

fe

7 CK ETE/ MO

   

Ze
Z/ x
Peres
GF
oe
win $4;
2} BeLS.

Bs
eal
Lie>

RE 4

L

  
   

 

 

2 Lis
tS

i)

\ eat mS
MEN |

 
    

DAs | *Z
ZY

a “z
EE Ld fe

~
iA 53

 

&
=
2

Gf if
23
La
Dy
Ne
ge ir
reo

P25
8 MaDe

PER
ATH
L blz

OnRs AL #
3 @
S57

WE Peo

DF

Ad PE AFT: a

VET) KidL 3

re
Fags
Fo

D EHNE

 

-

fae.

ERD
tae F,
OOF

“W ETle &

ENP R,

iC, Gab:
SF hv
SLU,
©? SIPREB INCLUD INE

ERE DE
YP oe Bi

nD
je x
LET

ear
Rei

=
&

ng 8B OUR Monts) jnje

kph Mle

Zz

5

 

Setupsty
see

FET B.

  
   
  
   
     

#
ze

dai.
RS
BER pepe
Og

 

 

r
aN

Su
=
3
=k

—<

 

 

 

LICSON FO 6e IWONET © bn. 7b fl
(LS bWits 72L0 IT Wis A VOlSCE 0 Ho P/P Ti he Sr [lteyho RATES TM
4} 19) | > ALs6 ATtHCK AT WLEYT Ss 1 SLEEP UNTER THe THLE bo L) cue] Artic
WB wlth PATeols/ Migiee Police! FDL ef pittss solemn DOC Mey es |
Qs MANN TIMES AUP Moder 1W Die tanst PAY SFI! 70 ith US
Vast REMbo At Up perwetre | /eLeke oe Din Aged PRINES, (res by
SP plow NE (yeO FROM (lte we A fet 1 Lt - PCL1CE INS Pu SeUT FO KdLe gy
Sel Eloy ee @ FRM LA. fe LCE NS 2 0

el LUE DE Ti LE NERLS HACE LD C0 THEE

 
 

 

ispow Fe

s j Form No, SCt4:2 Content of Brit of Cenionart siuaeze, Qi fps
' "© Gasduatso-alaghlige- Document 1,.Eiled.an 06/25/20 in, IXSD “Page 2d 0f3X
AL Bat

 

 
 

 

  

 

  
  
 
 
  

 

 
  

 

   

 

 

  
   

Sg ‘ y Petition for Cert Cont
gece  & “te for Ci toto cule ee Hn Ral! ews SLAVERY le Rie Miuiry bo pay YY
Pp sethor Sd amma Con iesiees Celessrilih Eide Fisilfees
. GIA
oy V __ INTHE SUPREME COURT OF THE UNITED STATRS wy Sen ben eee Deh veg OF 5 fe ee nah 2
“f Lens cory cored bia. ‘Qe.
Q , pear) fd Ute Mik (Name of party] 36 fi i Gs 2 epee a
ROE? fre titer Pettionr 177 7 92 THA Pelt funoire et x He Bape Bi a he 49) 4
ko wee Fa A ci
io vyh, ¢ Tene er ExAs [gt re ABEL Wome of par DowAan 2 Rak & PU ABUSE 550% fowen| FLA UA Ue we Jury
. FRB Movie Cf. ES HEY fin) Respontent Joe 56MM Ef01N oF Heusen {MA Yeh. Sep Bas Hy
~ REY a 2 4 ng UTED Mme | Pols Cate Poi ce! G2UQ6E wp Basile Gesu Piuss 1TONL Sap KS LE
&< DEvEnDa BePRAL- on ron camonan ro rae AECBREGT. 8 ", pepesig Ib D000? gy oe oi
* 2 [Name of court, ¢.z., UNITRD STATES COURT EnplPelig ELLY EVID?
ie Sishinj rysanvre] i Ng | ip at tas Ln aan eo Wir Pop fre henen 76 im DEPEND AAIEED At”

 

OF HMasyap] Police) yneqnee Hevei Pata Meser

 

iBkpcy ( PLE BY ob

PETITION FOR CERTIORARI Vi MLE YPN C}

 

 

 
 

 

    

SAE Ar Fe REE ye GN at. Men D ‘n es
[Name of counsel of reco Write MOCO YF RLV EM PO PN UACIES
east A ci dR TOME Pana SS EA ata at aS
ress’ & it
ftsn Roger a ROY ito gs 0 fte sys pai if , Enel adda) BOWE WERLEIN- US D-COURT om JY
i Tif d. pqs AG pyle Aad Wl a Lica Cons Hetophone number) Ct Cpagd, Wiflfirs Ooupry F BLT 3s cea
AW D Juvew) ee, on} inal yale oF Pewee t tate whe] Aving Beam Ir JAckKoou , Deo $/ “fe bo ween 1A TY
ORep Hes MPT UG Sf te etess) wy vic gen Sf (th BL REL EL 9 fred Le 43 Bey | VW Ky pty

: x? ibid Shoo fs jena) Rin, Jes 28.0. tat 31 B28 658 (1972, fred courtey af Hots, Crys, Kable, Brown & Faget hog pe OEY Us ACEWLEEM sf CUS
ROL 2- 8 7OCG- WIA- ESI GTIF 3+ GIGHF 7) Lol VEG AS; Ah Ravin Wi} DL TMV aA isP TIA SF, INT LAYS
Phot CHIRK ~ 3 Uessutdenc danrer. NAtoepe AMO Av BBD Se Dies ¥ Lip and, puis bine LveReS
PEER. Bo. fn cae ae B: pe De heb 3, ow ae oF De 5 GEN JasDICPop a PUNE were OF ire SS upRem E bolt.
2 NC s1yy Ree EF One RS FP flys OP) WO:

ME At hap OF. Ppp a hs TREE} £D EUAG QebiiLion wif HELL},
a p Wen pe with tig Pie eee bor Distt Tetons Nid Boden Chie DEFEAT NS VOL)
99, SET NODE_(UE FRAUD OF Np A SITE OF fen ity 1 5bd eee A TN ates nls iyenges Ty dinerigg Paice Me Ti, 0.
= Voewthp -! Dh
oLenon.' Aikan vk Lives |e AA Aen 1 PITTS FTE Pee. Hrusywe thus PIV Bidld OMEN
‘Stan » PRAVI VLOLITIO® US Oe OST RAL MUSE OF FEWER Dowd Jnuin Newilce w basp/ Pays yep Bast
GEORFE PLOY SoU AYER b Rice AabOm Ae SPR OUI HER PS NOTICKETS 00 WDA/LIS 5 HANIF 1B OUR MOAT, zp B00 LEG

CRIN HOV! Ca) PED NONERS MALY RAKE Crp Ly pene Tite Fenuvs spe] AseAct | edly! ey fees PASE )
Tanne O) pxben pauls plvir Situsaty Sow SMhense | bolice verte police fey erate 77) tes 79 peu por] MAR
Keb State | OBA? 11 NMMAY Ob HAE AW LA Lt BALM VINE PLY AY NO CALA EZ Op M4) ITED

GAN Koo
COO) HW) (eno weaLY RUB BE b Ptin. plat WAS hc FA PC Arracle ATH bur ICRIN <fREES LP ¢

 
 

con on ses Dp FEET 6/7 Ho aston Police BRuhMITN IN Host tae UT, The PMs viv EST TY
Beatty Rah Ep Pek hie J fet ORF VEDIC pro slTHed henrenisr Hvs piel MD AuPinesou
anon SMR) MEM RAL ibn ses | BAY on ST La KE SE SOSA CIHLDRENS HVS PITH) LWiRRIZ Lksserw
oy Ene neang) CMA Hoes ths! & O7AENs IN UN) ON ws De My eTIee fps pte [lin si7 Aut (PBA M Bite tele CE
Cf 5

Bougod J Det Lda Labeans Vince Py inl Ma rein Sens) ED ens Mg Ail ARE 4) 9
ry 2 4 ee pal i Ri BY Le iaele Ce ht iinira ts LOD?
yah ae os Mee ee nS *Baltidel fre Ch pas: [7G SI LISA EMIS
Soe AnD Dewier J mua Ad US® 01 Fo We J) SEAWEFEY 24 ALS YS / 71d BREE Was H [Jaw bas
AMP CP) OF Beugivk veyip se SE We DOK, Kew RAS (esp ITM SIAR DeCieds
RIN SPO WEY

imp C/ OF HORS TY P Sy AVES (2 UK. jULP
Of per nie 4 | Diels) Aupbeak bo rge Bee Ke (Mit wake ne ther TpzeTlase Pecazs Paenes

h. MY NocumMenn CoP Ys (Ale ArCoaRs, Beth HE Mast Ker Coded ye L{US) PEuT
GYUMLE Y- eu aSel ore CRAKIED < SERIICE TC ALE) DIAN 24 utc AINLK MA Me 570 P?

APREAL
HOUSTON, TEMAS MS REvgEST CAn Cer MEDICARE MONEYS FER Ari (fs) 7Mts sa P PETE helt
Mou lau Nrarnes Us TRY 7 KRIALLUS ATM EUT FRC Hid D fe. pyenitisas EY FOLLE

AHO VE
hte foe vA fils BK Ew Ata phase) RICK VER vy FED Cha L | Dow tp 1 7H Ht Lore REE rans oP
: PAID. « KER f EM DEM EUDAMT ID PAY BOL Wy ten ATL TAME Rey S pid BALI OMS

Lt Der Luda t Dip ed Arie BAG My LIODM DEM LAUT En DpauMea i AuP pe LoS ES
CHRISTOPHER A, P oes [soups f PAY $ 26 LIPMAN. ALL b ENS" 10 BE PAY INSARN TP TEE

 
 
  
   
  
 

  

    
 

HLM TO pe GO AL oe Nats 26 tiadyor VAP ) SUPFEIC NG VIALE hed
oer aah Bs O® MENA Nee Bab Bll 0s Ene Pias Lavens RIP ECC ere. 02 By PEF end r
KUEN LE JOT iad? EAS je LALEWM Pe SFE 190 OF ER EMPAETT Avi jf? EFEU Pétaift
‘oasy anise w ousialierts AUD DoumeP Irhased BILE py Polite MINK AU hws B- MET Aa VOR AD E® wp
seo felicely pny’ Au Mb Dexoslt iP Chase) wk Rind! FIRST Birufe | PIG SH byt pl OF AILS eu he
u

coy buy voetanew: Eb wile BE RegUen Je lg Ram out Peof$/MITV) Cerise ft , e
/ x PAINE PAY Bled with Ders- IS (NG 1 pets Jewels S72 “Ty jae yen est

sir. oF tam | ov Sey MB Bot RICK FEARS [De Aur Ju) 70 REMOVE
Price | Seupeni (Neate folic Lin en feQhcEW ent Flom Ou. IATIORLEY
fay PRY DAMA D6 141) 0) ONAL REINS LE GAu Net ACE FOIE

. ® PAY Diu hid LOR LY CRINMAALT Mes P29 te WPOWS) KY fH ea! REO G Liaw

Ken ove Doons BY Peete J thant ORDEMS | RE IG Pn ape baRpOUI)
ion ie egies? Titosst y S00 000, 008-08 f B} eH Daten pind opr hy Wh, EMBED Diu kz
tn Ve MORT EH Popp. R&bueST ALL SOLU /JPMP SF Fore ene
fra Me BaR pen Wer iS EM Mesias jj G6 ee, Lb BA he 27 Joa Aree DI DOLL Brg? l? yt) .
SiPine OF Pests Mey 0 RETtnea Nh IVS epee ile © ld iaty Coun faeete SALE oF oak DoolS/ MIT
(e) Brac. CE oPIS Verh on POR PETIT O Werk. "TBs RN foLice, OFFICERS UMidgy OECH IMAC D }
“ ea UZ OF HOUSTON] SY LvEs fer TURN jt
jpop figs Fes iON te Eline LLTELS Lee Wee MOE | PIA VEDE. AL CHIE fener | Hatopr
con We Ru PRM USPS fRICT COURS LAPTEML S| UG] Ja PEEP LPT
For vl ying Vor ne Tats Vons oF ihe VA AE UE Moree" Gt! Se ae

TPAD VOID DEHASE WNDLPTED fe (EAE VOMEIITLP 2h, Fey AuD Ip REG
Dp HAE 2 RE IVE Rafe GPUEFObR petes AKE Vo} Pp VIOLET ees i ey i PEE RRS
pike in (@ RElouEST Rey ee [MED ALY AND PIP nye PEBILE: Ub oes J, incRenoe He

a — FH E byes SAiiheys At Pew ESTER 179 MJALIOB av;
Win ae LY (RUNSIL MUST JCLEIBE Sih MANS Eldupr DW IGE pus tor fo Lice{parounn Ts

73)
"Case 4:20-hglorpEy 4 op itect
i i> PRR UC asrsgralasn 9 0 Pane 2002
IN MIE US Su MLE E Co oti x, “OGIO 73.
PON I Softy ra EME Ce tRT WADCIDS 3 Cfrewhied.
UNMBIOGF G4 ye yon ~ ee * BOI LES? J
IN Ay: FID) pray i LA@BIGED gL. IP fray fhe ~
 CrTy Coumge2 JEM pe f ALES? E21 LIE Pen TG
atTG BO EIB TE OF (ERM pi Keg. hs Bye
UIT GBT ZE oe o MIC k ViexQe-y Ppa ry Sry oP
COLON B/ # PRES DENT Onipely Bees: TED IRL AS P by,
Cory US ou rr AtlENes/ Musa wy fe ! ty La Sb Vey pe tha
NON WD REMOVE MHC ZEN) 77 202
, NOU WMNCEL ORDERS OF
Dowhe? noun? wm Pew: < a
peewee ELE KE? TIPLUEK, VEEL) Uf Pe) BE
WATER OPI BES. £7 arc pV KEP FENDREK OIYP L
D: Oe LE 0) TV ODL WS Spx bop F0 ry ory ’ PUEF/ TOF 7te..
PAID NPD by En OU E O11 Conse sest FUP peKen (Ants
~ Tio it OK. PAu, AC OPENS | 3 SALLE OFF ™
pen VB? YLRIVE STRY el (Pod Opie ET, SHOW eX,
RELUE?S 26 R/ALLOLS DAM AERS 70 (CE
Paty BY koe Deken Dany? POH P ob Bibl) OE
br ty Cou nse he 2b BAA OPECLTY (70U38 70 PB 2b Gildea,
POERALP wp (Rest Ob B)Mty pa (UusS DA (Fe te
gg 0 $Me WD pep yyy IRIE MYS | SKU LE
SME OF Joe ORLE fe 077 Le BI Ee
1K PORES # 3b BALI OM Pies Den geEe
UL «My kite peda te Benes Ly paige re
(MUAY S ¢ ! fifa Hetrees 17 Ae Hop) P| p20 BLALI Ops
EEO REE P BUSH # Ab PEA Lp OW fle § DM tu) SE
[Rid RMe » Vie RY ee Bb foppdty ®
Te REMC} ENCE: Mey JD4up Fe oH
Digs [Gays BIT MM EDITELS) MOREE
DIT belicar [ke EDP POMPCE [ETA EM Pt LIT
FLUNG LUWYEBS Cosy $/0/000. 000.80 flu $
LM PEREn Dhup fo PEROT BOP HORT BE
B SOO DOP. C0080 Af” BERIM ph fit
SLANDER] SLAVERY) SILLA P plo PERAMY
odes ft 2p [ARECHC SHLE Jl Sy JOE pOLET Up
LY ME DIATELY WITH MATE) Spi UR

  

 

 

 

   

 

: . come Se
Bnd bor Els (IN Hole OY BD Evu fae?" & ©) Ss
7D PAY p26 b/ ph) 08 [BIURYS, et: ee
Sibupes Meare FeHAD WE Dopp OME” nek 2 TS
Md L, MEVS LV SID EEB / LAW / BAF) FCA PF’. 25 we a ‘ nS
PN OREN OR Sid SADIE plAu P FfeS py Tee Fok 9 De
A oy IP MPT St (UPTO FRAP 45 \ = 3
627 OF Atl Ho OUP. f ; ee Be) Fz
Pry L BSSIIL OF Sr pitesachieiry fe ye Le yifon Vicia i hogs ie
7 wy bnte eT 2 Foes BS } 9 ode. goo. op Cd
Dans) t te. AL EUIIN ORDER to GET Oust EROM PETTITT SZ
Pewert pk AEE MELLY LIRIBET W hogePll Rl BE VIG 2am
EMILY APT) HOMES | SPRL ME Seay oul, yee
Metre AnD BH DEFETMPP 7 pay h 2b BLL ow ee
L Peet Piru Apes } VHA LIAL. BITC ne nse ey
Powe ATH CK ay fils » REM en [EFED (OORT eT) B 4
YA? DERM PUN a Hen bie. (i reyzipus 4
ani sy ¢SRIE ORDER. RETYRM Bot SOLE (PEE S = ~ IO f = wo
cue Did PAP TIT OL AE hb00ks L0H J77 MBS [COM LE ae P <i
Opiesep ORDEM 70 Keine bee Anges PaeNEYS PEPOE L) Dm Fe
| ALEEHL- SUTES « PEMLCLATHS LWUhuls (0 (pt EME) Tz nS
AESY Dien TAT Dewi J [HUMP lite Beer LN f ERC. Zoe
On MuHKp y 5) Man y GPUNTLY? § WE Wier ()0 WE ~ LO ffre ts =
cl SE OF SIE 0 PECCHETE OF AO BOK PACK. PERLE? 2 &
ge Y C) PE WAR pe cn 7
RE ge wie arpa uy P- hal PEE wee ,
Copy 7° oe a. Piteve & COURT - SORT SBPMAYL IES Lthee 219007  WPB-KORYOls ez,
. nes LMT OF SERV CE |

 

  

———|

 
Cas@ 4:20-cv-02262 Document 1 Filgal 0p 6/25/20 in TXSD Page 30 of 33

RE Qussih WIEN ENTID JAY Gib fo Ln Ms (1 DiRT MUELLER. DODY-LL S11) 90) 247061) 4 1983)
RE: SLAVES /Dow uD Spend ghee renis/eow CLAM ~ ContbAct- Go [eu -
io fide Une snes — sePReme dookt- WDE DS BO -_

| FON SIO MAIOR] JoHin Re be RDS/USD [my Mevm wh

PEN pow Ok ce TIOLME / FHowAts MAM DAL. /

UU SATA Codtyr IMTERWAT OAL ~htnpe Wh, Pé20e/e~- MY.
UMTEY Sar pgp. Chih g > MY. na) BAGG In JAKE 0
Cy fy Colon Bin (RES) Deut «VNU Du Que / Conn D400 JM GusTW- HvsS70 WT) tov
ron Cory F pil eH 3 per ei Wea Rebuvie Muze REF! DONMLP MAME _-¢
SL EA DOWIE) IE] WATER MIAO E Lieu est i) LWA Te EAT op
Pine hee PLY [C144 Lig aUs ENCE Za

 

 

 

 

 

v

wb 13/2019 Ve

4

\

4
%

 
 
    
 
 

fs

U
TS2 P/IGg >, 196s ~*~
Voie popsrpHes PY
. SIBTE OF tpi / GREE Ae porr] poupep ncyn P WETHO COLT Ce
ul R fi SL iMes RIC RED Pept y) Heder is he ce PUT vlpé LEM
Lan sat) Mesrito oli tin TeAus Tt Atte QAVDBAM ER POL Ce/bw Busy
sini 0) Sind
Lier

 
 
 

=

Atos fer] Oily 6 PE EUR Oy/Sit0 VALI | rr
- Lbemesl UWE RYAU/ C1 TY DE EUSTON ASEOD BUSH \

 

ORS ¥
SVL VES feu_ TU ioNet) AYM SEP
iu

 

 

 

   

       
    

 

 
 

 

   
  

 

 
    

 

Uf 59 E SPRUE
PED UB AY HLL (epi ne Dibusl Shee o Phin Nesey |e
VOLE’ tYRI AE - by} : EW 0 7 L HRSEYIE_
ws 2h EWETIRL, oh LAE ana
s Pinnevens NEN Ruki be/wmriet ULIDE LPs Motion JO FRE
S | tee Heustow bolicé cn? PT ACEVEDO] SY AVES; oe .
Noy Q_JRMATEM%0 POLiCe 17900 fOmBERr oRDERT DEN MD Nbr age tt EAR ES
SQ 2 Hh 1 TEEPE gi! PN Rt, gO Bus ® [MBYORY Fae! CS incre
88 o I ee ne Bary Hid Ds fan Viral 70 PAY Bae ) Lk In My RID |
SS N Weld Rian pon yreys Police siete fi, Pods bw Eplyeo Per,
28 puecy te Heels Qounty Coa 7] DNs cera LePor TED 1 lo bs plete |
es a CRE DENT wu Du loa [Coo sets MAA AIS? SEUD To Jy Pee LWA HA WoO bv vite h
\ RO [Atl Pocments Ate peso Cent FD SERVED BY Coheed rib Vier Dieu | Coed WS ee
Y TEP) ai LUT wittt Mian. Mt Mh veal Beery st- Ann stot Me AY MIDDLE
SJ VGSRW [Nal CE ere? . tb Why Theo Much TRAETACS ComINe Aap ADL VERE |
res US 8 GET OF Mn that Mie 10 eo 10 Mere STF $38 ow iT, MT AC.
gg BETS WSS SIS Iso A Yoder dA? Y ite To AP AND 1A IK INE ) 02 Hen. Cn,
S Thee Sky pss Vet hit CEN buT l Prd he HeLa DRIVE flee oaT OF fg CoRWEN
5 Seas OLR 8 AS 1 Whe IT born LEC TY, Min chossstteazcy PT
ny SS 0 VIS Sley Ger DUT (ACOA pees NAA WAT 7D He RT eu “(24 Lis ATIC, KD
AS. RES > Ys Se Youve Li) oot HE Out 1? Onn Mere STOP AnNT™ gli HII
Ba gat NaE a Ze Sh bois 70 Nestusrt cenhae) MiWST-Ae | 66T OUT METI
Jie 5 ex gf Wits eo a i bet oethd ECEGRICITY (Me eid | Gs AITULIE
yr aN SES UE tO MY FRETS [S703 Then | oer oA wk But | ey Mor Moves
tog tk vy x j Q
ea Sas Holy |r ALAS WALL AND DID Revue Dit, PAL
ae URSENS SY ww fer Mone neeat 407 Mette WO. 1950 Burgeo - J
@ RS BN SS wh: </eeywAy Ww pinepic.sr near Methe who Push | Devel
x EWAYR3 Gs ELEChKUCITY VE Hate SPEED Had wentow Por st De
“USSR WS Sih WALK bir te Cement Wht | evkin 6135) FULL OF
ss pRAaS, 2 SIA « oe Songs E
S head AS Ay QR1vet wes ot 1p Miaalt (327/74) Re Dentr 0M CD COL CE Cpe
> SSRSR NPY hs | tok No. 2 MexRo AL TYEACI DENY SCENE A DRIVE.
SESE WAS TRIE THEY aver C007 SALAD POR Bar MISS
RSS ISAS 2A DD uel Seer + An |WAstely 7° Movie ge our
NM ais SU QIN S ] Rel pe exten How Whe tux Yece1 Deut Dilivise beth ¢ cB) soctey
ey M8 ah Sls Ss (EOP Lesh) Shae Whe ALADY DAVE ret HURS, Call Cor]
t Saeass oh Ug Dtle CBoveRMy p~ L Ponape rRuM I! pep le WHANE Ar Ho sp fbr.
yy B 1O Skew Me E) LADY 4 eS VTAISATD 8VOP? Luck, «sy,
nh Me) N Wwe hives uneu. ATH AT Meqos /Bectiics Vv ( Dituoe 1H (ETO

‘ AlVING by hima vw a ¥ Bazi, spleen Gop fay” lpcLes WI (We
“owner PLACE w/t A EAE }, REPIONSEAD Te SRE? OFLITCEALS
[WAS TLE FREY Chu VeT 6 iT PEeTeson 70 6¢ IPONET

    
 

TWh PLD IT Wis A VOLice (0 he PIP) Ti AT Mah ST ttt RRL STO
a} 12 SS hse Atk AP WléUT 4S | GLEEP UNPIR THe = Police! Atte
QS wink Pros) Mqme Police! PDE ex Press srolen DOC een
J WR MANY TIMES ANP Monel 1, Vl eeeUt DAS JRI70 ess ;
\WaSk ReMoo Me Up peewee (1 LEK. Senter Din Age DRINKS | F209? |
OP followin & puke FROM Black Camu): Police dns bean SENT TY HLL Gy

 

Sm nt pet fo Lier PI AF? EW HZ,
   

  

, » , Case 4:20-cv-02262 Document 1, Filed gn OSA paBgr ABgreTXSD Page 31 of 33
1B Stat LgesinanrTb iy siesta PY T MURLLEN, SOL SI 2 Ab 7159) fe

LAVERY [opty Iptteny t/3Ipre TMS op cet Conftdct- So ft
AD Sitges GR t

        
    

 

 

2 Sufeme Agent % 7 ri BORER Ne iy KYM BE 93 L374 36 fr
of 4 USD Aint Meda eon
x onemectey neo ey 7 i ppt ARI Y 4 BE Fit /Ly. MOF pH qu Py Ge
a tr telatiova Maslov tution Da Op - tS bih d

pe lofi Colon Din Oe Pe PEP Dior Ho a sity tod zy He bets rae fo Ad Ce a tt Mee Ad: q- Ace mea 0

 
 

'

ae on 1 ful derainanea “| Th wee

ot lily ier ee sf ae THEA eM pe

ADs Mewf fee Piss] (Mle Ry
ugg fa hae ee Sues we ee

Ayrthales ty oF iHeus)

   
   

           
  
  
 
     
 

   
 
 
  

  

   

  
 
 

 

 

 

         

      

   

  
  
 

   
 

 

 
   
   

iy bers Lege) he Pas - Nee dtibe , 4 7 wo "
. ft ep Eee Tas ira Bliswrss ~ Sy Was ayn oer, 6 1) the Pistuct colle
¥ Mino wets MELLI R URI BelWAetet pee MOH OA, jo FIRE, . aha ie Re Has epSOT -> 22 2 pu
1, nuh iid feeeIoa POM CH GATE a/ oy ayes rn ru SURE Fel ied ae ‘
v. Bags ie? 7 . '
WG \ AS Fer Sree Daen ae art Zhan ce nelle Lapin ' CO se | ts
5% & Ore d a 4 Hines TAM Ds Uae PP se Oliowe he oat Cpeariee 1 j\4 a ma a Esa CiAtA it be 3 oe
sg 8 sl Rave IP ‘il DBE fossce srt ths De YceD ble “96 sian tiin gee RED, aie ery Myseew
Ry y Pal vey qv Hits? Cons? pate [ibis ier. Keren nD A 4, Lhe a al Sy SUE Roa bh Laine Peri ods
iy & FS) F/C EL. eso SEND TV nee fi,
OBE OS. etweaan fae Ne ap Savas BY old oh Mie Pa adware A i ie Mirae ps ee ip "Kiva
Y Ih i). aga UU UN Te Meera ar diddivel Bineiey 37 Aan siol Me AT MIDVALE Ty omy, Le aga ay ig
x Wel gEsreeer. [1 wile feo Much Marre Coming fap dana (ie RGB, secre. Wi
~~ ak BLP OE Pred the Mee TD ore 1Y Magtes Sto he PIE 0 ke ’ ie Saba ah Meee
RP ORTE . UR Sle RY tg rn Lb PE oi fea 72 We hike
9 SRS SiS [Ingo A Yodper py CAs to erp AND Terie NO] TOL? Hint, 1 Sa We Ee i ples
SEER Le Aa? La obo Re cara oe at. it a
5 wt 3 KE . SP yell u é
pee Alen fi ino i i ee ear? Mh ite ee I An colo Ligeia) ‘ aa fi HN ri 5 Mi re Metis oy Rye poe
US ARES NW, aie Lite? 6D ME Our 7 Ota MERE ee aaa me 7 te Bias
ira ees Bh eke Sb boos te peirasif came] Aestiy sf As Neorouy Merve ie fist Hetty Zi Ae WRT
a igs) 8 3 Wily Hit Aud Hit yori LECICITY [M4 BU Ice Ariteesé . Ppa it Hats.
£ +2 See le 7? on Feet Lsii01e » opel onne rap EO tte he < ce MOY Mo Vie i vt at ey ve iv 9/7 Toe fesete 7 Sigs iby DY, Be
Be Hiss bar ianire Monier? Pa haute ‘Dae 1¢ Vidic “J “ay Wee ‘vas ‘BECAME _D Bh se 1
SNE Sauk J ie Ww patel Wel Ine wien wito Pics J ee le aw iy al EP aah inercaned hes EMMA, if Pel
~ OS ws Sh se Ape Cheon wifes Tas hata Tames) Puls. Op DN CE hee fn Oe eer BTM
2 TRE SS et PA DAVES Th Bou? Tey Wes fo Lille | ; ah RR PS oarp aan owe ee / ce His Degaon
&& ay as ate Batt Was Wor ip Fale 2) pits Dies Otis ox CD Yoljce epimie tS Hf WED AC on np a ie ra 7 ages
1 33 3: 5 Took. NO. 2, fv dey PE} zone ArTPRIV LA. : \ Ty ae, uy ty B.A Ber
oS Que LAs, 17ft-H21 Us TAN Inavee COT FAHD. Fv, OiMie Kear (ys 8 “a j hapscot
INES RIS TEL DID NST SEE 1 Aut wisnely 7 Mole ger ex 7 Ve oe pee 8 doa
SQERES RO SP | Lees wad How was Aue ica Pent Piivige., Wa ei 2 empeso1) HV ale srelprosinc na POD
€ sue Be aly Leo P Lei? 7p hs ALADY Pane fo97 Lett Rey Lee RLU OE oy t ze de - fn medics, Police 20 pl CL;
& _ ee Goveiton, % Doudeap PRUMY feorlw Bef ta i LT. Noni
ONE IF ae ee 2 LADY Mest Pes edry & “ | betsaue ati a oes Person Lethe lee silba once 2 eased lhalpeyaly
ae ~ Ne Maver ruse Arta} ele AT Manes; 1a /apecicr Bilis if: erp Veter YON /aits Heese 1D Dataea PR area HSIN
{
ii Minette eal Aisa Meee PFLET i nn ie Hae late anerhl cnauerem ener erie)
‘ my 7 lath Bae) kerogen apse oi BORING: / Yo. hope ve ve nd Mee si a pee $cc oe - Opes
' - fF 2 Z
% oly (PMs A Polsce # Whe Pip 1x Maly SIMO EIT 82 gmc ze | : th nes Pris ba er eee, glide 2 Sit a7. 7 pele
ahaha ‘ise mink Ar el bur AS | FUP UNDE He THOTE Pg Lic I pack ie i asin In Houston oie nd DuNwe oF char Ant
\ 17 Pn pieots / pagiee Pi radical IRD ex tase siping Doss AiG ay ; tae Be ond Feat oe fae Beate LE Ute Pd zy “spelt
8 pls at ae 2 Abr OEY GHEY Boat otha / rep initia," eta W194 Sled se 7 (Beals icp
$3 avin Cee Baste Baits =|. | aE a eg cre hap pune oe 8 oes
g OK ia Maan GEE pe me a0 ni, pe cr satin “af
2 8) @ genes ‘ron eau, be peer oan rte juin jesse |, Gmeqaatg ee Ee UE Lp se
& $ a wawas (een GN sags Sy 9h eet You AST | ie ' ‘ pebonceyh hecienbsee rian sins iy ee ra :
6) ofDeKs Hahn Rpsen/ kin 06 | powee pay t ie ia Calis mM
eile wnat te 0) folic teateo ic [a He Rice! Bikes 10 falyce eines gf 2s of pivlay pee er Bioin tetuouicn ae ibe eM ALOHA
roll Be 1 Pi Miner) Bene, Teg iL M pableege Bes Sees lee BE ie P/N Rt aging weer Die LED
ioe 7H yang pee ip! bret LAT thas fe feds ey Meare w i RICE YO Coancel Wpnlcin Kyby eo we sins Mor
a Ww ? a MITA AGS LMASEC
iF dp dLeeyo ir Nod Py pref Sees 77793 eerie, Ge S Ble
UES, yay DY oan tage wept [10d Ca ; 7 fs was chants
ae ee ee
bis

H) Brae teres Mae,
et ‘ wage
pire sleet

|
apy een BA
_

a fea

Be St

 

- yoy 18 FR

cemitader 4 8d

   
 

 

_.

Case 4:20-cv-02262 Document 1 Filed on 06/25/20 in TXSD Page 32 of 33

SUNOH U3L4V TWAID

Bhe 6A? Vier? 20:9 Wd L2AYW GLO

PevkeES Sep OuTY Pm SUKSLLNGOD cInuyy FICMee 7

A Lo7v aoe J Pyles CaF oS apeEm ‘1 LTT / Jo “wg fk WES fw

on omen PF] MOUs exéeys Oa REP Mo fehi ce th fr]? te is
Pete (TC? PI BI Lhe Oo sea WIOT Moaszow P OE Heater 1)

Pry ps 2 ae ee
CRITED S INTE St PREM LE Gil CTW fb

den RoR E RAYS [EETITID © [VA-CER.TIORA AT
277 17 p ve py . ane 4 1B PEs) Pen 7 /V BAY Du lé Ut KACO S ot fpyoite JO%
POMS KER Y URI BESO php Ud fy VL Frei ly

_p. Mpn ow ro DEF )-3 Ee apy CLA. Se 4s FH, P
PROMSII op pen g I POUR Oth ler. ORD eH Lp FRE?

Pedic [ity fet Spices Odn Diocese ae

IM ROR ww in i vot o ee é 7 MVE STORENG rtp yS joreeuy / He

pECLUPILG ong oy an hs TMVOMMAMILLERACR? Hyfry STO L2

| | ¥ | fi FAT? v bs] PH ELL / CPE WED MU ALEr 2 [TY Yeo hk © Veftern

ORP ae if “IGA FERS ny] ELV EW JOUS i /GCURGIE Busy D OT Hern
Phe e KY? ons fot wy $057 a Fel y KK. Li yes PS; pst. er Zt BI YOWE ¢ fia / Ly
frm J? At TO KRICES / {2 TV? Kefe ek. ATBRAS EO Pp e WweAmRMA esp t 26 BiLUew “up iv creep
win Hos pe TS Met p jr [te

Tit lin p [MEM fo P38 J (F081 77

THOP~ED) © tfos PETAL OT
DPT VEILS J SYOPT@X NS pw Lites La,
BO TAPES, TRAD bt BEM fy Yj WEE KY fw
fet AF) Bie SERFS , Moe <> PRs Ne ge as f°
ee WOME Olt Mid PLAe PES
fb Ly MCT WE HUVE /v E27 KETET C COPY ¢ CIiyy Hous 7ow [RAUP
Thct LEO fas CFO UMC Se JES {DPE

Jr 0 LP EP ORDERTC PAY P26 Bit) ON EA AVEC EM I flets Leper;
Irbe PREP EMT POR ALD y Rips far Dex

Perpee [SECRET POU CE 1po Py JLb> | FELICO PIERS

py Arprtse ie METRO poy TB STRELTS Peru V7] br

OF OUR FOO? BIKE WE PPD 7 OWE MPNEY of MET EYE CE FICAAP

Uwe por ™ WTAE heme va tiny Dewees
| MIRMDA LAtUS PIe (Rv Cees TYLpIGEs® , FS [RL 1?
Deeg [tptle- Violanon
ae dh =. f i eal OF-COLOM ye | ie / / “Pp tt [7 Cb (20 =< hey be o oe a Hady V72hH2

pls C1ve Copy? OF Ate fips Pech euls TO ¢ Apts Sf 5
D (mes PU! Dop AD SnUM P/iyrry 6e% b MI POM FEC (> 5 a
OD pe pire? SInTES Sit PREME oct RFISER TA SEPOM AY 076 WAP ©

dao paris POp ERS Mu ELLE ave CHRISTE f Het wKHY
 

 

Case 4:20-cv-02262 Document 1 Filed on 06/25/20 in TXSD Page 33 of 33

UNITED STATES DISTRICT COURT
HOUSTON DIVISION

 

Attention: Staff Attomey

Re: Prisoner Documents Recerved
woe (Woda |OULE

Date:

The attached documents were received by the Clerk’s Office on 2) [27] . We are

unable to determine how to docket the attached materials. If it is determined this is anew
prisoner case, please indicate which type of case (e.g. Habeas, Civil Rights, etc.). [fitis a
prisoner civil rights case, please list the names of the defendants (if necessary), also, please
indicate the Nature of Suit, Thank you for your assistance.

 

Additional comments:

 

 

 

Comments from person responding: C cre Vea is tL oe Nady Ud Ne juke s

Undase & Pre Ous Len ecder ww Cese No. Y:
- fo- ce /
(O-=me- Be

Flew misceManecus Care, He ws nck «a grvserec, AV

 

 

 

Name of person submitting form (Y\elisea eran
Please retum documents to (SA Q vO

 

 
